v\\     Fill in this information to identify your case:

        Debtor 1                ALEXIWILLIAMS
                                 First Name                     Middle Name                                                          USBC CLRK I
        Debtor 2                                                                                                                 2019 SEP 12 PMl:39
        (Spouse if, filing)      First Name                     Middle Name              Last Name


        United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

        Case number
        (if known)
                                                                                                                                          D Check if this is an
                                                                                                                                            amended filing
                                                                                             rti>

       Official Form 106Sum
       Summa of Your Assets and Liabilities and Certain Statistical Information                                                                    12/15
       Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct
       information.Fill outall ofyourschedulesfirst;thencompletetheinformationonthisform. Ifyouarefilingamendedschedulesafteryoufile
       your original forms, you must fill out a new Summary and check the box at the top of this page.
        Part -        Summarize Your Assets


                                                                                                                                            Your assets
                                                                                                                                            Value of what you own

        1      ScheduleA/B: Property (OfficialForm 106A/B)
               1a. Copy line 55, Total real estate, from ScheduleA/B.                                                                                               0. 00
               1b. Copy line 62, Total personal property, from ScheduleA/B.                                                                                 22, 475. 00
               1c. Copy line 63, Total ofall property on ScheduleA/B.                                                                                       22, 475. 00
       Part 2:        Summarize Your Liabilities

                                                                                                                                            Your liabilities
                                                                                                                                            Amount you owe

       2.      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
              2a. Copythe total you listed in Column A, Amountofclaim, atthe bottom ofthe last pageofPart 1 of ScheduleD...                                 23, 356.00

       3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
              3a. Copy the total claimsfrom Part 1 (priority unsecured claims) from line 6e of Schedule E/F.                                                       0.00

              3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.                                           54, 500. 00

                                                                                                               Your total liabilities $
                                                                                                                                     i                  77,856.00
                                                                                                                                     L_.


       Part 3:        SummarizeYour Income and Expenses

       4.     Schedule I: Your Income (Official Form 1061)
              Copy your combined monthly income from line 12 of Schedule I.                                                                                  1, 884. 00

       5.     Schedule J: Your Expenses(Official Form 106J)
              Copy your monthly expenses from line 22c of Schedule J.                                                                                        2, 900. 00

       Part4:        AnswerThese Questions for Administrativeand Statistical Records

       6.    Are you filing for bankruptcy under Chapters 7, 11, or 13?
              D No.You havenothingto reportonthispartoftheform.Checkthisboxandsubmitthisformtothecourtwithyourotherschedules.
                     Yes
       7.    What kind of debt do you have?

                     Yourdebtsareprimarilyconsumerdebts Consumerdebtsarethose"incurredbyanindividualprimarilyfora personal,family,or
                     householdpurpose. "11 U.S.C.§ 101(8). Filloutlines8-9gforstatisticalpurposes.28U.S.C. § 159. ' , ----...-.,,
             D Your debts are not primarily consumer debts. You have nothing to report on this part ofthe form. Check this box and submit this form to
                     the court with your other schedules.
       Official Form 106Sum                   Summary of Your Assets and Liabilitiesand Certain Statistical Information                          page 1 of 2
      SoftwareCopyright(c) 1996-2019Best Case, LLC-www.bestease.com                                                                              Best Case Bankruptcy

                     Case 2:19-bk-11660-DPC                        Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                                     Desc
                                                                   Main Document    Page 1 of 41
  Debtor1        ALEXIWILLIAMS                                                                Case number (if known)

  8.     From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form j
         122A-1 Line11;OR, Form122BLine11;OR, Form122C-1 Line 14.                                                                           2, 752. 00


  9      Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                           Total claim
         From Part 4 on Schedule E/F, copy the following:

        9a. Domestic support obligations (Copy line 6a.)                                                    $                   0.00

        9b. Taxes and certain otherdebts you owe the government. (Copy line 6b.)                            $                   0.00

        9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                 $                  0. 00

        9d. Student loans. (Copy line 6f.)                                                                  $            12,900.00

        9e. Obligationsarising out of a separation agreementor divorce thatyou did not report as
             priority claims. (Copy line 6g.)                                                               $                  0. 00

        9f. Debts to pension or profit-sharing plans, and other similardebts. (Copy line 6h.)              +$                  0.00

        9g. Total. Add lines 9a through 9f.                                                            $               12, 900. 00




Official Form 106Sum                               Summary of Your Assets and Liabilities and Certain Statistical Information                page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com
                                                                                                                                       Best Case Bankruptcy
             Case 2:19-bk-11660-DPC                                    Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                  Desc
                                                                       Main Document    Page 2 of 41
  Fill in this information to identify your case and this filing:
  Debtor 1                    ALEXIWILLIAMS
                              First Name                        Middle Name                   Last Name

  Debtor 2
  (Spouse, if filing)         First Name                        Middle Name                   Last Name


  United States Bankruptcy Court for the: DISTRICTOFARIZONA

  Case number
                                                                                                                                           D    Check ifthis is an
                                                                                                                                                amended filing


 Official Form 106A/B
 Schedule A/B: Propert                                                                                                                         12/15
 In each category, separately list and describe items. Listan asset only once. Ifan asset fits in more than one category, list the asset in the category where you
 think it fits best. Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
 Answer every question.

  Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1 Doyou own or haveany legal or equitableinterestin any residence, building,land, or similarproperty?

          No. Go to Part 2.
    D Yes. Whereistheproperty?

  Part 2: Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. Ifyou lease a vehicle, also report it on Schedule G: Executor/ Contracts and Unexpired Leases.
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
    D No
          Yes


   31       Make:       HONDA                                     Whohas an interest in the property? checkone   Do not deductsecured claims or exemptions. Put
                                                                                                                 the amount of any secured claims on Schedule D:
            Model:      CIVIC                                          Debtor 1 only                             Creditors Who Have Claims Secured by Property.
            Year:       2018                                      D Debtor2 only                                 Current value of the      Current value of the
            Approximate mileage:                                  D Debtor1 andDebtor2 only                      entire property?          portion you own?
            Other information:                                    D At least one ofthe debtors and another

                                                                  D Checkifthisiscommunityproperty                       $20, 000. 00                $20, 000. 00
                                                                       (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples:Boats,trailers, motors, personalwatercraft,fishingvessels, snowmobiles, motorcycle accessories
          No
   D Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
    .
        pages you have attached for Part 2. Write that number here.                                                                              $20,000.00

 Part 3. Describe Your Personal and Household Items
   o you own or have any legal or equitable interest in any of the following items?                                                     Current value of the
                                                                                                                                        portion you own?
                                                                                                                                        Do not deduct secured
                                                                                                                                        claims or exemptions.
6. Household goods and furnishings
        Examples: Major appliances, furniture, linens, china, kitchenware
    D No
Official Form 106A/B                                                          ScheduleA/B: Property                                                           page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com
                                                                                                                                                  Best Case Bankruptcy

                Case 2:19-bk-11660-DPC                             Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                                 Desc
                                                                   Main Document    Page 3 of 41
     Debtor 1     ALEXIWILLIAMS                                                                          Case number (if known)

          Yes. Describe.....


                                       BEDROOM FURNITURE$200: 2 BEDS, 2 DRESSERS
                                       LIVINGROOMFURNITURE$300:COUCH, LOVESEAT, COFFEE
                                       TABLE
                                       KITCHEN$75: POTS, PANS, PLATES, UTENSILS                                                                         $575. 00

 7    Electronics
       Examples:Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections: electronic devices
                including cell phones, cameras, media players, games
       D No
          Yes. Describe.....


                                     ; 2- 32" TC-S                                                                                                      $300.00


 8 Collectibles of value
       Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
                    other collections, memorabilia, collectibles
         No
      D Yes. Describe.....

 9. Equipment for sports and hobbies
       Examples: Sports, photographic, exercise, and other hobbyequipment; bicycles, pool tables, golfclubs, skis; canoes and kayaks; carpentry tools;
                    musical instruments
         No
      D Yes. Describe.....

 10. Firearms
        Examples: Pistols, rifles, shotguns, ammunition, and related equipment
         No
      D Yes. Describe.....

 11. Clothes
       Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      D No
         Yes. Describe.....


                                      CLOTHING                                                                                                         $200.00


12. Jewelry
       Examples: Everydayjewelry, costumejewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
         No
      D Yes. Describe.....

13. Non-farm animals
       Examples: Dogs, cats, birds, horses
        No
      D Yes. Describe. ...

14. Any other personal and household items you did not already list, including any health aids you did not list
         No
      D Yes. Givespecificinformation.....


 15. Addthe dollarvalueofall ofyourentriesfrom Part3, includinganyentriesforpagesyouhaveattached
        for Part 3. Write that number here                                                                                                      $1, 075. 00

 Part 4: Describe Your Financial Assets
     o you own or have any legal or equitable interest in any of the following?                                                       Current value of the
                                                                                                                                      portion you own?
                                                                                                                                      Do not deduct secured
Official Form 106A/B                                                     ScheduleA/B: Property                                                            page 2
Soflware Copyright (c) 1996-2019 Best Case, LLC -www. bestoase. com
                                                                                                                                               Best Case Bankruptcy
              Case 2:19-bk-11660-DPC                                  Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                            Desc
                                                                      Main Document    Page 4 of 41
  Debtor 1        ALEXIWILLIAMS                                                                                Case number (if known)

                                                                                                                                          claims or exemptions.

 16. Cash
       Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
         No
     D Yes.

 17 Deposits of money
       Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                      institutions. If you have multiple accounts with the same institution, list each.
     D No
         Yes.                                                                Institution name:

                                                 Other financial
                                        17. 1. account                       CHIME PREPAIDCARD XXX1601                                                    $300.00


 18. Bonds, mutual funds, or publicly traded stocks
       Examples: Bond funds, investment accountswith brokeragefirms, money market accounts
       No
     D Yes.                                    Institution or issuer name:


 19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
       joint venture
         No
     D Yes. Givespecificinformationaboutthem.
                                          Name of entity:                                                       % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
         No
     D Yes. Give specificinformationaboutthem
                                          Issuer name:

21. Retirement or pension accounts
       Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     D No
        Yes. List each account separately.
                                       Type of account:                      Institution name:

                                       401 (k)                               VANGUARD                                                                  $1, 100. 00

22. Security deposits and prepayments
      Your share of all unused deposits you have made so that you may continue service or use from a company
      Examples:Agreementswith landlords, prepaid rent, publicutilities (electric, gas,water), telecommunicationscompanies,or others
        No
    D Yes......................                                              Institution name or individual:

23. Annuities(A contractfora periodicpaymentof moneyto you, eitherfor life orfora numberofyears)
        No
    D Yes.............            Issuer name and description.

24. Interests in an education IRA, in an accountin a qualifiedABLEprogram, or undera qualifiedstatetuition program.
    26 U. S. C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
    D Yes.                        Institution name and description. Separately file the records of any interests. 11 U. S. C. § 521(c):

25. Trusts, equitableorfuture interests in property (otherthananythinglisted in line1), andrightsorpowersexercisableforyourbenefit
        No
    D Yes. Givespecificinformationaboutthem...



Official Form 106A/B                                                    Schedule A/B: Property                                                               page3
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com
                                                                                                                                                 Best Case Bankruptcy
              Case 2:19-bk-11660-DPC                                 Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                              Desc
                                                                     Main Document    Page 5 of 41
  Debtor 1         ALEXIWILLIAMS                                                                             Case number (if known)

 26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
      Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
       No
     D Yes. Give specific information about them...

 27 Licenses,franchises, and other general intangibles
       Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
     D Yes. Give specific information about them...

  Money or property owed to you?                                                                                                      Current value of the
                                                                                                                                      portion you own?
                                                                                                                                      Do not deduct secured
                                                                                                                                      claims or exemptions.

28. Tax refunds owed to you
      No
     D Yes. Givespecificinformationaboutthem, includingwhetheryoualreadyfiledthereturnsandthetaxyears.......

29. Family support
       Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
         No
     D Yes. Give specificinformation......

30. Other amounts someone owes you
       Examples:Unpaidwages,disabilityinsurancepayments, disabilitybenefits,sick pay, vacation pay, workers' compensation, SocialSecurity
                      benefits; unpaid loans you made to someone else
         No
     D Yes. Give specific information..

31 Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
     No
     D Yes. Name the insurance company ofeach policy and list its value.
                                            Company name:                                           Beneficiary:                      Surrender or refund
                                                                                                                                      value:

32. Any interest in property that is due you from someone who has died
       Ifyou are the beneficiary ofa living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
      someone has died.
        No
    D Yes, Givespecificinformation..

33 Qaimsagainstthird parties,whetheror notyou havefiled a lawsuitor madea demandfor payment
       Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
    D Yes. Describe each claim.

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
    D Yes. Describe each claim.

35 Any financial assets you did not already list
    No
    D Yes. Givespecificinformation..

 36. Addthe dollarvalue ofall ofyourentriesfrom Part4, includingany entriesfor pagesyou haveattached
       for Part 4. Write that number here.                                                                                                      $1, 400. 00

 Part5- DescribeAny Business-RelatedPropertyYou Ownor Have an InterestIn. Listany real estate in Part1.


Official Form 106A/B                                                       Schedule A/B: Property                                                          page 4
Software Copyright (c) 1996-201 9 Best Case, LLC - www. bsstcass. com                                                                          Best Case Bankruptcy
              Case 2:19-bk-11660-DPC                                    Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                         Desc
                                                                        Main Document    Page 6 of 41
  Debtor 1        ALEXI WILLIAMS                                                                                Case number (it known)

 37. Do you own or have any legal or equitable interest in any business-related property?
        No. Go to Part 6.
    D Yes. Go to line 38.


  Part 6: DescribeAny Farm- and Commercial Fishing-RelatedProperty You Own or Havean Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial tishing-related property?
            No. Go to Part 7.
       D Yes. Goto line47.


  Part 7-         Describe All Property You Own or Have an Interest in That You Did Not List Above


 53 Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
      D Yes. Give specific information.

 54. Add the dollar value of all of your entries from Part 7. Write that number here                                                                  $0.00

 Parts:         List the Totals of Each Part of this Form


 55. Part 1: Total real estate, line 2                                                                                                                   $0. 00
 56     Part 2: Total vehicles, tine 5                                                          $20,000.00
 57. Part 3: Total personal and household items, line 15                                        ^L075.00_
 58     Part 4: Total financial assets, line 36                                                  $1, 400. 00
 59. Part 5: Total business-related property, line 45                                                 $0. 00
 60. Part 6: Total farm- and fishing-related property, line 52                                        $0.00
 61. Part 7: Total other property not listed, line 54                                                 $0.00

 62. Total personal property. Add lines 56 through 61...                                        $22, 475. 00   Copy personal property total       $22, 475. 00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                             $22, 475. 00




Official Form 106A/B                                                         Schedule A/B: Property                                                       page 5
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                            Best Case Bankruptcy

             Case 2:19-bk-11660-DPC                                  Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                           Desc
                                                                     Main Document    Page 7 of 41
  Fill in this information to identify your case:

                           ALEXIWILLIAMS
                           First Name                         Middle Name                  Last Name

  Debtor 2
  (Spouse if, filing)      First Name                         Middle Name                  Last Name


  United States Bankruptcy Court for the:               DISTRICT OF ARIZONA

  Case number
  (if known)
                                                                                                                                        D Check if this is an
                                                                                                                                          amended filing

 Official Form 106C
 Schedule C: The Property You Claim as E empt                                                                                                                    4/19

 Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct information. Using
 the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. Ifmore space is
 needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
 case number (if known).

 Foreach item of property you claim as exempt, you must specify the amount ofthe exemption you claim. One way of doing so is to state a
 specificdollaramountasexempt.Alternatively, you may claimthefull fairmarketvalue ofthe property beingexempted up'to theamountof
 any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
 funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
 exemptionto a particulardollaramountandthevalue ofthe property is determinedto exceedthatamount, yourexemptionwould be limited
to the applicable statutory amount.

  Part 1         Identify theProperty You Claim as^xempt^
  1. Whichset ofexemptionsareyou claiming?Checkoneonly, even ifyourspouseisfilingwithyou.
           You are claiming state and federal nonbankruptcy exemptions. 11 U. S. C. § 522(b)(3)
       D Youareclaimingfederalexemptions. 11 U.S.C. § 522(b)(2)
 2    For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on             Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                     portion you own
                                                                Copy the value from    Check only one box for each exemption.
                                                                Schedule A/B
      2018 HONDA CIVIC                                                                                                  $0.00   Ariz- Rev- stat § 33-1125(8)
                                                                       $20, 000. 00
      Line from Schedule A/B: 3.1
                                                                                             100% of fair market value, up to
                                                                                             any applicable statutory limit

      BEDROOM FURNITURE $200: 2                                             $575.00                                 $575. 00    Ariz- Rev- stat § 33-1123
      BEDS, 2 DRESSERS
      LIVING ROOM FURNITURE $300:                                                      D
                                                                                            100% of fair market value, up to
      COUCH, LOVE SEAT, COFFEE                                                              any applicable statutory limit
      TABLE
      KITCHEN $75: POTS, PANS, PLATES,
      UTENSILS
      Line from Schedule A/B: 6.1

      2- 32" TC-S                                                           $300.00                                 $300.00     Ariz- Rev- stat-§ 33-1123
      Line from Schedule A/B: 7.1
                                                                                       1-1 100%offairmarket value, upto
                                                                                            any applicable statutory limit

      CLOTHING                                                              $200.00                                 $200.00     Ariz. Rev. Stat. §33-1125(1)
      Line from Schedule A/B: 11.1
                                                                                       D 100%offairmarketvalue,upto
                                                                                            any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestaase. com
                                                                                                                                                    Best Case Bankruptcy
               Case 2:19-bk-11660-DPC                                Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                                  Desc
                                                                     Main Document    Page 8 of 41
  Debtor1      ALEXIWILLIAMS                                                                                 Case number (if known)

       Brief description of the property and line on               Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
       Schedule A/B that lists this property                       portion you own
                                                                   Copy the value from    Check only one box for each exemption.
                                                                   Scftec/u/eAS
       Other financial account: CHIME                                        $300.00                                   $300.00        Ariz-Rev- stat- § 33-1126(A)(9)
       PREPAIDCARD XXX1601
       Line from Schedule A/B: 17.1                                                       D 100%offairmarketvalue, upto
                                                                                               any applicable statutory limit

       401(k): VANGUARD                                                   $1, 100. 00                                $1, 100. 00      Ariz- Rev- stat- § 9-931
       Line from Schedule A/B: 21 .1
                                                                                          1-1 100%offairmarketvalue, upto
                                                                                               any applicable statutory limit


  3. Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
             No

       D Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
             D       No
             D       Yes




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                          page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                                      Best Case Bankruptcy

             Case 2:19-bk-11660-DPC                                    Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                                     Desc
                                                                       Main Document    Page 9 of 41
  Fill in this information to identify your case:
  Debtor 1                    ALEXI WILLIAMS
                              First Name                        Middle Name                    Last Name

  Debtor 2
  (Spouse if, filing)         First Name                        Middle Name                    Last Name


  United States Bankruptcy Court for the:                DISTRICTOF ARIZONA

  Case number
  (if known)
                                                                                                                                              a    Check if this is an
                                                                                                                                                   amended filing

 Official Form 106D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                            12/15
 Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct information. If more space
 is needed copy the Additional Page, fill it out, number the entries, and attach it to this form. Onthe top of any additional pages, write your name and case
 number (if known).
 1. Do any creditors have claims secured by your property?
         D No. Checkthis boxand submitthisform to thecourtwithyourotherschedules. You have nothing else to report onthisform.
            Yes. Fill in all of the information below.

  Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                 Column C
  2. Listall secured claims. Ifa creditorhasmorethanonesecuredclaim, listthe creditorseparately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral      Unsecured
  much as possible, list the claims in alphabeticalorder accordingto the creditor's name.                   Do not deduct the      that supports this       portion
                                                                                                            value of collateral.   claim                    If any
  2.1
          American Honda Finance
          Corporation                                 Describe the property that secures the claim:             $23,356.00                 $20,000.00           $3, 356. 00
          Creditor's Name
                                                      2018HONDACIVIC

          10801 WALKERST STE
          140                                        As of the date you file, the claim is: checkall that
                                                     apply,
          Cypress, CA 90630                           D Contingent
          Number, Street, City, Slate S Zip Codt         Unliquidated
                                                     D Disputed
 Who owes the debt? Check one                        Nature of lien. Checkall that apply.
        Debtor 1 only                                D An agreement you made(such as mortgage or secured
                                                          car loan)
 D Debtor2 only
 D Debtor1 andDebtor2 only                           D Statutory lien (such astax lien, mechanic's lien)
 a At leastone ofthedebtors andanother               D Judgment lienfrom a lawsuit
 D Checkifthisclaim relates toa                          Other(including a righttooffset) AUTO LOAN SECURED
        community debt

 Date debt was incurred           8-2018                     Last4 digits of account number         XXXX



   Add the dollar value of your entries in Column A on this page. Write that number here: I                              $23,356.00
   Ifthis is the last pageofyourform, addthedollarvaluetotals from all pages. F
   Write that number here:                                                                                               $23, 356. 00 i

 Part2: ListOthersto Be Notifiedfora^DebtThatYouAlready Listed
 Usethis pageonly ifyou haveothersto benotifiedaboutyourbankruptcyfora debtthatyoualreadylisted in Part1.Forexample,ifa collectionagencyis
 !lXi!19-. !0-^LI^St_fr?"1 yo" f?^. a d?^t. y^^owe tosomeone e!se-. listthe creditor in Part 1, andthen listthecollection agency here. Similarly, you hEwemore
 than onecreditorforanyofthe debtsthatyou listed in Part1, listtheadditionalcreditors here. Ifyou do not haveadditk
 debts in Part 1, do not fill out or submit this page.




OfficialForm 106D                                  ScheduleD: CreditorsWhoHaveClaims Securedby Property                                                          page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com
                                                                                                                                                           Besl Case Bankruptcy
               Case 2:19-bk-11660-DPC                              Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                                          Desc
                                                                   Main Document    Page 10 of 41
  Fill in this information to identify your case:

  Debtor 1                     ALEXIWILLIAMS
                               First Name                    Middle Name                          Last Name

  Debtor 2
  (Spouse if, filing)          First Name                    Middie Name                          Last Name


  United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

  Case number
  (if known)
                                                                                                                                                      D Check if this is an
                                                                                                                                                        amended filing

 Official Form 106E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITf claims. List the other party to
 any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
 ScheduleG: ExecutoryContracts and UnexpiredLeases(OfficialForm 106G). Do not includeanycreditorswith partially secured claimsthatare listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
 left. Attachthe Continuation Pageto this page. Ifyou haveno informationto report in a Part, do not filethat Part. Onthe top ofany additionalpages,writeyour
 name and case number (if known).
  Part 1:          List All of Your PRIORITfUnsecured Claims
  1.    3o any creditors have priority unsecured claims againstyou?
               No. Go to Part 2.
           Yes.
 Part 2:           List All of Your NONPRIORIF/Unsecured Claims
 3. Do any creditors have nonpriority unsecured claims againstyou?
       D No.Youhavenothingtoreportinthispart.Submitthisformtothecourtwithyourotherschedules.
           Yes.

 4. List all ofyour nonpriority unsecured claims in the alphabetical order ofthe creditor who holds each claim. Ifa creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part S. lfyou have more than three nonpriority unsecured claims fill out the Continuation
       Part 2.
                                                                                                                                                              Total claim

 41             1 STOP                                                Last 4 digits of account number         XXXX                                                           $500.00
                Nonpriority Creditor's Name
               1143SWBUCKEYE                                          When was the debt incurred?             2019
               Avondale, AZ 85323
               Number Street City State Zip Code                      As of the date you file, the claim is: Checkall that apply
               Who incurred the debt? Check one.

                   Debtor 1 only                                      D Contingent
                D Debtor 2 only                                            Unliquidated
                D Debtor 1 and Debtor 2 only                          D Disputed
               a At leastoneofthe debtorsandanother                   Type of NONPRIORITYunsecured claim:

               D Checkifthisclaimisfora community                     D Student loans
               debt                                                   D Obligations arising outofa separation agreement ordivorce thatyou did not
               Is the claim subject to offset?                        report as priority claims
                   No                                                 D Debtsto pensionorprofit-sharingplans,andothersimilardebts
               D Yes                                                       Other. Specify CREDIT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 15
SoftwareCopyright(c) 1996-2019Best Case, LLC -www.bestcase.com                                                 35110                                                 Best Case Bankruptcy

                 Case 2:19-bk-11660-DPC                          Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                                                       Desc
                                                                 Main Document    Page 11 of 41
  Debtor 1 ALEXI WILLIAMS                                                                                  Case number (if known)

  4.2       24 HOUR FITNESS                                            Last4 digits of account number        XXXX                                            $400.00
            Nonpriority Creditor's Name
            P.O. BOX 2689                                             When was the debt incurred?            2019
            San Diegq^CA92108
            Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                Debtor 1 only                                          D Contingent
            D Debtor 2 only                                               Unliquidated
            D Debtor 1 and Debtor 2 only                              D Disputed
            D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

            D Check if this claim is for a community                  D Studentloans
            debt                                                      D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                           report as priority claims
                No                                                    D Debtsto pensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                         Other.Specify CREDIT

 43        AAROGON AGENCY                                             Last4 digits of accountnumber         XXXX                                             $200. 00
            Nonpriority Creditor's Name
            8668 SPRING MOUNTAIN RD.                                  When was the debt incurred?           2019
            LasVegas, Ny8 9117
            Number Street City State Zip Code                         As ofthe date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                          D Contingent
            D Debtor2 only                                                Unliquidated
            D Debtor1 andDebtor2 only                                 D Disputed
            D At least one ofthe debtors and another                  Type of NONPRIORIPr unsecured claim:

            D Checkifthisclaimisfora community                        D Studentloans
           debt                                                       D Obligations arising out ofa separation agreement ordivorce thatyou did not
           Is the claim subject to offset?                            report as priority claims
               No                                                     D Debtsto pensionorprofit-sharingplans, andothersimilardebts
           D Yes                                                          Other Specify COLORADO SPRINGS UTILITIES

           AMERICAN INTERCONTINENTAL
 44        UNIVERSITY                                                 Last 4 digits of account number       XXXX                                          $1, 100. 00
           Nonpriority Creditor's Name
           231 N MARTINGALERD                                         When was the debt incurred?           2019
           Schaumbu%IL. 60173
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                          D Contingent
           D Debtor 2 only                                               Unliquidated
           D Debtor1 andDebtor2 only                                  D Disputed
           D At leastone ofthe debtorsandanother                      Type of NONPRIORirrunsecured claim:
           D Check ifthis claim is fora community                     D Student loans
           debt                                                       D Obligations arising outofa separation agreement ordivorcethatyou did not
           Is the claim subject to offset?                            report as priority claims
               No                                                     D Debtsto pensionorprofit-sharingplans, andothersimilardebts
           D Yes                                                         Other. Specify CREDIT




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 2 of 15
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                                  Best Case Bankruptcy
             Case 2:19-bk-11660-DPC                               Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                                     Desc
                                                                  Main Document    Page 12 of 41
  Debtor 1 ALEXIWILLIAMS                                                                                    Case number (ifknown)

  45        ANIMAL ER CARE                                              Last 4 digits of account number       XXXX                                          $2,000.00
            Nonpriority Creditor's Name
            5520 N NEVADA #150                                          When was the debt incurred?           2019
            Colorado Springs, CO 80918
            Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                Debtor 1 only                                           D Contingent
            D Debtor 2 only                                                 Unliquidated
            D Debtor 1 and Debtor 2 only                                D Disputed
            D At least one of the debtors and another                   Type of NONPRIORIFC unsecured claim:

            D Checkifthisclaimis fora community                         D Student loans
            debt                                                        D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                             report as priority claims
                No                                                      D Debts to pension or profit-sharing plans, and other similar debts
            D Yes                                                           Other. Specify CREDIT

 46         AT & T                                                      Last4 digits of accountnumber         XXXX                                         $2, 500. 00
            Nonpriority Creditor's Name
            P.O. BOX 6416                                               When was the debt incurred?           2019
            Carol Stream, IL 60197-6416
            Number Street City State Zip Code                           As of the dateyou file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                Debtor 1 only                                           D Contingent
            D Debtor 2 only                                                 Unliquidated
            D Debtor1 andDebtor2 only                                   D Disputed
            D At leastone ofthe debtorsandanother                       Type of NONPRIORn-Yunsecured claim:
            D Check if this claim is for a community                    D Student loans
            debt                                                        D Obligations arising outofa separation agreement ordivorce thatyou did not
            Is the claim subject to offset?                             report as priority claims
                No                                                      D Debtsto pensionorprofit-sharingplans, andothersimilardebts
            D Yes                                                           Other. Specify CREDIT

 47         Bank of America                                             Last 4 digits of account number       XXXX                                            $300. 00
            Nonpriority Creditor's Name
            P.O. Box 982235                                             When was the debt incurred?           2019
            El Paso, TX 79998
            Number Street City State Zip Code                           As of the dateyou file, the claim is: Check all that apply
           Who incurred the debt? Check one

                Debtor 1 only                                           D Contingent
            D Debtor 2 only                                                 Unliquidated
            D Debtor 1 and Debtor2 only                                 D Disputed
            D At least one of the debtors and another                   Type of NONPRIORITYunsecured claim:

            D Checkifthisclaimisfora community                          D Studentloans
           debt                                                         D Obligations arising outofa separation agreement ordivorce thatyou did not
           Is the claim subject to offset?                              report as priority claims
               No                                                       D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                           Other.Specify CREDIT




Official Form 106 E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 3 of 15
Software Copyright (c) 1996-201 9 Best Case, LLC - www. bestcase. com                                                                                 Best Case Bankruptcy

             Case 2:19-bk-11660-DPC                                 Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                                    Desc
                                                                    Main Document    Page 13 of 41
  Debtor 1 ALEXIWILLIAMS                                                                                 Case number (ifknown)

  48        BANNER HOSPITAL                                           Last 4 digits of account number      XXXX                                               $300.00
            Nonpriority Creditor's Name
            9201 W. THOMAS RD.                                       When was the debt incurred?           2019
            Phoenix, AZ 85037
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                  Debtor 1 only                                       D Contingent
            D Debtor 2 only                                              Unliquidated
            D Debtor1 andDebtor2 only                                 D Disputed
            D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

            D Check if this claim is fora community                  D Studentloans
            debt                                                     D Obligations arising outofa separation agreement ordivorce thatyou did not
            Is the claim subject to offset?                          report as priority claims
               No                                                    D Debtsto pensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                        Other.Specify CREDIT

 49        Capital One                                               Last 4 digits of account number       XXXX                                              $400. 00
            Nonpriority Creditor's Name
            P. O. Box 30281                                          When was the debt incurred?           2019
           Salt Lake City, LIT84130
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
           D Debtor 2 only                                               Unliquidated
           D Debtor1 andDebtor2 only                                 D Disputed
           D At leastone ofthedebtorsandanother                      Type of NONPRIORIP^ unsecured claim:

           D Checkifthisclaim isfora community                       D Student loans
           debt
                                                                         Obligationsarising out of a separation agreementor divorcethatyou did not
           Is the claim subject to offset?                           report as priority claims
               No                                                    D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                         Other. Specify CREDIT

 4.1       CAREER EDUCATION
 0         CORPORATION                                               Last4 digits of account number        XXXX                                           $1, 800. 00
           Nonpriority Creditor's Name
           C/0 RADIUS GLOBAL SOLUTIONS                               When was the debt incurred?           2019
           LLC
           9550 REGENCY SQUARE BLVD
           STE 602
           Jacksonville, FL 32225
           Number Street City State Zip Code                         As of the date you file, the claim is: Checkall that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
           D Debtor2 only                                               Unliquidated
           D Debtor1 andDebtor2 only                                 D Disputed
           D At least one of the debtors and another                 Type of NONPRIORITl' unsecured claim:

           D Checkifthisclaimisfora community                        D Student loans
           debt                                                      D Obligations arising outofa separation agreement ordivorcethatyou did not
           Is the claim subject to offset?                           report as priority claims
               No                                                    D Debtsto pension or profit-sharing plans, andothersimilardebts
           D Yes                                                        Other. Specify CREDIT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 4 of 15
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestease. com                                                                                   Best Case Bankruptcy
             Case 2:19-bk-11660-DPC                              Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                                      Desc
                                                                 Main Document    Page 14 of 41
  Debtor 1 ALEXIWILLIAMS                                                                                Case number (ifknown)

  4.1
  1        CASH ONE                                                 Last4 digits of account number        XXXX                                            $500.00
           Nonpriority Creditor's Name
           304 S JONESBLVDST 2599                                   When was the debt incurred?           2019
           LasVegas, NV89107
           Number Street City State Zip Code                        As of the dateyou file, the claim is: Check all thatapply
           Who incurred the debt? Check one

               Debtor 1 only                                        D Contingent
           D Debtor 2 only                                              Unliquidated
           D Debtor 1 and Debtor 2 only                             D Disputed
           D At least one of the debtors and another                Type of NONPRIORinr unsecured claim:

           D Check if this claim is for a community                 D Studentloans
           debt                                                     D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                          report as priority claims
               No                                                   D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                        Other, Specify CREDIT

 4.1
 2         CASH TIME                                                Last4 digitsofaccountnumber XXXX                                                      $600. 00
           Nonpriority Creditor's Name
           350 N DYSART RD                                          When was the debt incurred?           2019
           Goodyear, AZ 85338
           Number Street City State Zip Code                        As of the date you file, the claim is: Check all thatapply
           Who incurred the debt? Check one.

               Debtor 1 only                                        D Contingent
           D Debtor2 only                                               Unliquidated
           D Debtor1 andDebtor2 only                                D Disputed
           D At least one of the debtors and another                Type of NONPRIORITYunsecured claim:

           D Checkifthisclaimisfora community                       D Studentloans
           debt                                                     D Obligations arising outofa separation agreement ordivorce thatyou did not
           Is the claim subject to offset?                          report as priority claims
               No                                                   D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                        Other. Specify CREDIT

 4.1
 3         Chase                                                    Last4 digits of account number       XXXX                                            $600. 00
           Nonpriority Creditor's Name
           P.O. Box 15298                                           When was the debt incurred?          2019
           Wilmington, DE 19850-5298
           Number Street City State Zip Code                        As of the date you file, the claim is: Checkall that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                         D Contingent
           D Debtor 2 only                                             Unliquidated
           D Debtor1 andDebtor2 only                                D Disputed
           D At leastone ofthe debtorsandanother                    Type ofNONPRIORITT unsecured claim:

           D Checkifthisclaimis fora community                      D Studentloans
          debt                                                      D Obligations arising outofa separation agreement ordivorcethatyou did not
           Is the claim subject to offset?                          report as priority claims

              No                                                    D Debtsto pension orprofit-sharing plans, andothersimilardebts
           D Yes                                                       Other. Specify CREDIT




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 5 of 15
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase. com                                                                                 Best Case Bankruptcy

            Case 2:19-bk-11660-DPC                              Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                                    Desc
                                                                Main Document    Page 15 of 41
  Debtor1 ALEXIWILLIAMS                                                                                    Case number (if known)

  4.1
  4         CheckMaTE                                                   Last4 digits of account number       XXXX                                      $400. 00
            Nonpriority Creditor's Name
            P.O. BOX 35220                                             When was the debt incurred?           2019
            Phoenix, AZ 85069
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                  Debtor 1 only                                         D Contingent
            D Debtor 2 only                                                Unliquidated
            D Debtor 1 and Debtor 2 only                                D Disputed
            D At [eastone ofthedebtorsandanother                       Type of NONPRIORITf unsecured claim:

            D Checkifthisclaimisfora community                          D Studentloans
            debt                                                        D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                            report as priority claims

                No                                                     D Debtsto pensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                          Other. Specify CREDIT

 4.1
  5         COLLECTIONCENTERWYOMING                                    Last4 digits of account number        XXXX                                   $3, 500. 00
            Nonpriority Creditor's Name
            PO BOX 4000                                                When was the debt incurred?           2019
            Rawlins, WY 82301
            Number Street City State Zip Code                          As of the date you file, the claim is: Checkall that apply
            Who incurred the debt? Check one.

                Debtor 1 only                                          D Contingent
            D Debtor 2 only                                                Unliquidated
            D Debtor1 andDebtor2 only                                  D Disputed
            D Atleastoneofthedebtorsandanother                         Type of NONPRIORITYunsecured claim:

            D Checkifthisclaimis fora community                        D Studentloans
            debt                                                       D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                            report as priority claims
                No                                                     D Debtsto pensionorprofit-sharingplans,andothersimilardebts
                                                                                         UC HEALTH EMERGENCYROOM/MORE
            D Yes                                                          Other Specify THAN ONE ACCOUNT

 4.1
           COLLEGE AMERICA                                             Last 4 digits of account number      XXXX                                    $1, 000. 00
           Nonpriority Creditor's Name
           P.O. BOX 575777                                             When was the debt incurred?          2019
           Salt LakeCity,^JT 84157^
           Number Street City State Zip Code                           As ofthe date you file, the claim is: Check all thatapply
           Who incurred the debt? Check one.

               Debtor 1 only                                           D Contingent
           D Debtor 2 only                                                Unliquidated
           D Debtor1 andDebtor2 only                                   D Disputed
           D At leastoneofthedebtorsandanother                         Type of NONPRIORITTunsecured claim:

           D Check ifthis claim is fora community                      D Student loans
           debt
                                                                       D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                             report as priority claims
               No                                                      D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                          Other.Specify CREDIT




Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com
                                                                                                                                               Best Case Bankruptcy
             Case 2:19-bk-11660-DPC                                Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                              Desc
                                                                   Main Document    Page 16 of 41
  Debtor 1 ALEXIWILLIAMS                                                                                  Case number (ifknown)

  4."
  7         COLORADOSPRINGSUTILITIES                                  Last4 digits of account number        XXXX                                          $200. 00
            Nonpriority Creditor's Name
            C/0 AARGON AGENCYINC                                     When was the debt incurred?            2019
            8688 SPRING MOUNTAIN RD
            Las Vegas, NV 89117
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                  Debtor 1 only                                      D Contingent
            D Debtor2 only                                               Unliquidated
            D Debtor 1 and Debtor 2 only                             D Disputed
            D At least one of the debtors and another                Type of NONPRIORITYunsecured claim:

            D Check ifthis claim is fora community                   D Student loans
           debt                                                      D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                          report as priority claims
               No                                                    C] Debtsto pensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                        Other. Specify CREDIT

 4.1
           CREDITSERVICECO                                           Last 4 digits of account number       XXXX                                           $400.00
           Nonpriority Creditor's Name
           P.O. BOX 1120                                             When was the debt incurred?           2019
           Colorado Springs, CO 80901
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
           D Debtor2 only                                                Unliquidated
           D Debtor1 andDebtor2 only                                 D Disputed
           D At leastoneofthedebtorsandanother                       Type of NONPRIORITY unsecured claim:

           D Checkifthisclaimis fora community                       D Student loans
           debt                                                      D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                           report as priority claims
               No                                                    D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                         Other Specify UC HEALTHMEMORIALHEALTHSYSTEM

 4.1
 9         DEPTOF EDUCATION/NELNET                                   Last 4 digits of account number       XXXX                                      $12,900.00
           Nonpriority Creditor's Name
           121 S. 13TH STREET                                        When was the debt incurred?           2019
           Lincoln, NE 68508
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only
                                                                     D Contingent
           D Debtor2 only                                               Unliquidated

           D Debtor1 andDebtor2 only                                 D Disputed
           D At leastoneofthedebtorsandanother                       Type of NONPRIORITY unsecured claim:

                                                                        Student loans
           D Checkifthisclaimisfora community
           debt                                                      D Obligations arising outofa separation agreement ordivorcethatyou did not
           Is the claim subject to offset?                           report as priority claims
               No                                                    D Debtsto pension or profit-sharing plans, andothersimilardebts
           D Yes                                                     D Other. Specify
                                                                                          STUDENT LOANS




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 7 of 15
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                Best Case Bankruptcy
             Case 2:19-bk-11660-DPC                              Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                                   Desc
                                                                 Main Document    Page 17 of 41
  Debtor 1 ALEXIWILLIAMS                                                                                    Case number (ifknown)

  4.2
  0          EOS                                                        Last4 digitsofaccountnumber XXXX                                                       $300.00
            Nonpriority Creditor's Name
             1 EAST WASHINGTON STE 250                                  When was the debt incurred?            2019
            Phoenix, AZ 85004
            Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                  Debtor 1 only                                         D Contingent
            D Debtor2 only                                                  Unliquidated
            D Debtor1 andDebtor2 only                                   D Disputed
            D At leastone ofthe debtorsandanother                       Type of NONPRIORIP^unsecured claim:

            D Checkifthisclaimisfora community                          D Studentloans
            debt                                                        D Obligations arising out ofa separation agreement ordivorce thatyou did not
            Is the claim subject to offset?                             report as priority claims
                No                                                      D Debts to pension or profit-sharing plans, and other similar debts
            D Yes                                                           Other. Specify CREDIT

 4.2
  1         ESTRELLA PEDIATRICS                                         Last4 digits of account number        XXXX                                             $200. 00
            Nonpriority Creditor's Name
            9305 WEST THOMAS RD                                         When was the debt incurred?           2019
            Phoenix, AZ 85037
            Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                Debtor 1 only                                           D Contingent
            Q Debtor2 only                                                  Unliquidated
            D Debtor1 andDebtor2 only                                   D Disputed
            D At leastone ofthedebtorsandanother                        Type of NONPRIORITV unsecured claim:

            D Checkifthisclaimisfora community                          D Student loans
            debt                                                        D Obligations arisingoutofa separation agreement ordivorcethatyou did not
            Is the claim subject to offset?                             report as priority claims
                No                                                      D Debtstopensionorprofit-sharingplans, andothersimilardebts
            D Yes                                                           Other. Specify CREDIT

 4.2
 2          FIRST BANK                                                  Last 4 digits of account number       XXXX                                          $1, 600. 00
            Nonpriority Creditor's Name
            P.O. BOX 150097                                             When was the debt incurred?           2019
            Denver, CO 80215
            Number Street City State Zip Code                           As ofthe date you file, the claim is: Checkall that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                            D Contingent
            D Debtor 2 only                                                Unliquidated

           D Debtor1 andDebtor2 only                                    D Disputed
           D At least one of the debtors and another                    Type of NONPRIORIT/unsecured claim:
           D Checkifthisclaimisfora community                           D Student loans
           debt                                                         D Obligations arising outofa separation agreement ordivorce thatyou did not
           Is the claim subject to offset?                              report as priority claims

               No                                                       D Debtsto pension or profit-sharing plans, andothersimilardebts
           D Yes                                                           Other Specify CREDIT




Official Form 106 E/F                                      Schedule E/F: Creditors WhoHave Unsecured Claims                                                 Page 8 of 15
Software Copyright (c) 1996-201 9 Best Case, LLC - www. bestcase. com                                                                                  Best Case Bankruptcy
             Case 2:19-bk-11660-DPC                                 Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                                     Desc
                                                                    Main Document    Page 18 of 41
     Debtor 1 ALEXIWILLIAMS                                                                                  Case number (ifknown)

  4,2
  3          FLEXSHOPPER LLC                                             Last 4 digits of account number       XXXX                                                   $600. 00
             Nonpriority Creditor's Name
             2700 N. MILITARYTRAIL. STE 200                              When was the debt incurred?           2019
             Boca Raton, FL 33431
             Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                 Debtor 1 only                                           D Contingent
             D Debtor 2 only                                                Unliquidated
             D Debtor1 andDebtor2 only                                   a Disputed
            D At leastoneofthedebtorsandanother                         Type of NONPRIORIT/unsecured claim:

            D Checkifthisclaimisfora community                           D Student loans
            debt                                                         D Obligations arising outofa separation agreement ordivorce thatyou did not
            Is the claim subject to offset?                             report as priority claims
                No                                                      D Debts to pension or profit-sharing plans, and other similar debts
            Dyes                                                            Other. Specify CREDIT

  4.2
  4         KOHLS DEPARTMENTSTORE                                       Last 4 digits of account number        XXXX                                                  $700. 00
            Nonpriority Creditor's Name
            P.O. BOX 3115                                               When was the debt incurred?            2019
            Milwaukee, Wl 53201
            Number Street City State Zip Code                           As of the dateyou file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                Debtor 1 only                                           D Contingent
            D Debtor2 only                                                  Unliquidated
            D Debtor1 andDebtor2 only                                   D Disputed
            D At leastoneofthedebtorsandanother                         Type of NONPRIORITY unsecured claim:

            D Checkifthisclaimisfora community                          D Studentloans
            debt                                                                  itions arising out of a separation agreement or divorce that vou did not
            Is the claim subject to offset?                             report as priority claims
                No                                                      D Debtsto pensionorprofit-sharingplans, andothersimilardebts
            D Yes                                                           Other Specify CREDIT

 4.2
 5          LIPPMAN RECUPERO, LLC                                       Last4 digits ofaccountnumber 8022                                                         $3, 000. 00
            Nonpriority Creditor's Name
            P.O. BOX 13928                                              When was the debt incurred?           2019
            Tucson, AZ 85732-3928
            Number Street City State Zip Code                           As ofthe date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

                Debtor 1 only                                           D Contingent
            D Debtor 2 only                                                 Unliquidated
            D Debtor 1 and Debtor2 only                                 D Disputed
            D Atleastoneofthedebtorsandanother                          Type ofNONPRIORITYunsecured claim:
            D Check ifthis claim is fora community                      D Student loans
           debt                                                         D Obligations arising outofa separation agreement ordivorce thatyou did not
           Is the claim subject to offset?                              report as priority claims
               No                                                       D Debtsto pension orprofit-sharing plans, andothersimilardebts
           D Yes                                                           Other Specify PC WINDMILL, LLC




Official Form 106 E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 9 of 15
Software Copyright (c) 1996-201 9 Best Case, LLC - www. bestcass. com                                                                                        Best Case Bankruptcy
             Case 2:19-bk-11660-DPC                                 Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                                           Desc
                                                                    Main Document    Page 19 of 41
  Debtor 1 ALEXIWILLIAMS                                                                                 Case number (ifknown)

  4.2
            MEMORIALHOSPITAL                                          Last 4 digits of account number      XXXX                                         $2,000.00
            Nonpriority Creditor's Name
            1400 E BOULDERST                                          When was the debt incurred?          2019
            Colorado Springs, CO 80909
            Number Street City State Zip Code                         As of the dateyou file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                  Debtor 1 only                                       D Contingent
            D Debtor 2 only                                              Unliquidated
            D Debtor1 andDebtor2 only                                 D Disputed
            D At leastoneofthedebtorsandanother                      Type of NONPRIORIPCunsecured claim:
            D Checkifthisclaimis fora community                      D Student loans
            debt                                                      D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                          report as priority claims
                  No                                                  D Debtsto pension orprofit-sharing plans, andothersimilardebts
            D Yes                                                        Other. Specify CREDIT

  4.2
  7         PC WINDMILL, LLC                                         Last4 digits of account number        8022                                        $3, 000. 00
            Nonpriority Creditor's Name
           C/0 LIPPMAN RECUPERO, LLC                                 When was the debt incurred?           2019
           P.O. BOX 13928
           Tucspn^AZ^85732-3928^
           Number Street City State Zip Code                         As ofthe date you file, the claim is: Check all thatapply
           Who incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
           D Debtor2 only                                                Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
           D At leastoneofthedebtorsandanother                       Type of NONPRIORITYunsecured claim:

           D Check ifthis claim is fora community                    D Student loans
           debt                                                      D Obligations arisingoutofa separation agreement ordivorce thatyou did not
           Is the claim subject to offset?                           report as priority claims
               No                                                    D Debtsto pension orprofit-sharing plans, andother similardebts
           D Yes                                                         Other.Specify CREDIT

 42        PIKES PEAK COMMUNITY
 8         COLLEGE                                                   Last4 digits ofaccountnumber XXXX                                                    $900. 00
           Nonpriority Creditor's Name
           5675 S ACADEMY BLVD                                       When was the debt incurred?           2019
           Colorado Springs, CO 80906
           Number Street City State Zip Code                         As of the date you file, the claim is: Checkall thatapply
           Who incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
           D Debtor2 only                                                Unliquidated
           D Debtor 1 and Debtor2 only                               D Disputed
           D At leastoneofthedebtorsandanother                       Type of NONPRIORITyunsecured claim:

           D Checkifthisclaimisfora community                        D Studentloans
           debt
                                                                     D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                           report as priority claims
              No                                                     D Debtsto pension orprofit-sharing plans, andothersimilardebts
           D Yes                                                        Other. Specify CREDIT




Official Form 106 E/F                                   ScheduleE/F: Creditors Who Have Unsecured Claims                                               Page 10 of 15
Software Copyright (c) 1996-2019 Best Case, LLC-www. beslcase. com                                                                                Best Case Bankruptcy

             Case 2:19-bk-11660-DPC                              Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                                   Desc
                                                                 Main Document    Page 20 of 41
     Debtor 1 ALEXIWILLIAMS                                                                               Case number (if known)

     4.2
            PLANET FITNESS                                              Last 4 digits of account number      XXXX                                            $200. 00
            Nonpriority Creditor's Name
            4 LIBERTY LANE W                                           When was the debt incurred?           2019
            Hampton, NH 03842
            Number Street City State Zip Code                          As ofthe date you file, the claim is: Check all thatapply
            Who incurred the debt? Check one.

                  Debtor 1 only                                         D Contingent
            D Debtor2 only                                                 Unliquidated
            D Debtor1 andDebtor2 only                                  D Disputed
            D At leastoneofthe debtorsandanother                       Type of NONPRIORITYunsecured claim:
            D Check ifthis claim is for a community                    D Studentloans
            debt                                                       D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                            report as priority claims
                No                                                     D Debtsto pensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                          Other.Specify CREDIT

  4,3
  0         PROGRESSIVELEASING                                         Last 4 digits of account number      XXXX                                          $1, 100. 00
            Nonpriority Creditor's Name
            5651 WESTTALAVI BLVD                                       When was the debt incurred?          2019
            Glendate, AZ 85306
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all thatapply
            Who incurred the debt? Check one.

                Debtor 1 only                                          D Contingent
            D Debtor 2 only                                                Unliquidated
            D Debtor1 andDebtor2 only                                  D Disputed
            D At leastoneofthe debtorsandanother                       Type of NONPRIORITYunsecured claim:

            D Checkifthisclaim isfora community                        D Student loans
           debt                                                        D Obligations arising outofa separation agreement ordivorce thatyou didnot
            Is the claim subject to offset?                            report as priority claims

                No                                                     D Debtstopensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                          Other. Specify CREDIT

 4.3
 1         RADIUS GLOBAL SOLUTIONS LLC.                                Last4 digits ofaccountnumber XXXX                                                 $1, 800. 00
           Nonpriority Creditor's Name
           9550 REGENCYSQUARE BLVD                                     When was the debt incurred?          2019
           STE 602
           Jacksonville, FL 32225
           Number Street City State Zip Code                           As ofthe date you file, the claim is: Checkall that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                           D Contingent
           D Debtor2 only                                                 Unliquidated
           D Debtor1 andDebtor2 only                                   D Disputed
           D At leastoneofthedebtorsandanother                         Type of NONPRIORITYunsecured claim:

           D Checkifthisclaimisfora community                          D Studentloans
           debt
                                                                       D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                             report as priority claims
               No                                                      D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                          Other Specify CAREEREDUCATIONCORPORATION




Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                              Page11 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com
                                                                                                                                                    Best Case Bankruptcy
             Case 2:19-bk-11660-DPC                                Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                                   Desc
                                                                   Main Document    Page 21 of 41
  Debtor 1 ALEXIWILLIAMS                                                                                     Case number (ifknown)

  4.3
  2          RSI ENTERPRISES                                             Last4 digits of account number        XXXX                                                  $400.00
             Nonpriority Creditor's Name
             5440 W. NORTHERNAVENUE                                      When was the debt incurred?           2019
             Glendale, AZ 85301
             Number Street City State Zip Code                           As ofthe date you file, the claim is: Check all thatapply
             Who incurred the debt? Check one.

                 Debtor 1 only                                           D Contingent
             D Debtor2 only                                                  Unliquidated
             D Debtor1 andDebtor2 only                                   D Disputed
             D At least one ofthe debtors and another                    Type of NONPRIORITY unsecured claim:

             D Checkifthisclaimisfora community                          D Student loans
            debt                                                         D Obligations arising out ofa separation agreement ordivorce thatyou did not
            Is the claim subject to offset?                              report as priority claims
                No                                                       D Debtsto pensionorprofit-sharingplans,andothersimilardebts
                                                                                              SONORAQUEST
            D Yes                                                           Other. Specify LABORATORIES/SEVERAL ACCOUNTS

  4.3
  3         SONORA QUEST LAB                                            Last 4 digits of account number        XXXX                                                 $400. 00
            Nonpriority Creditor's Name
            PO BOX 67150                                                When was the debt incurred?            2019
            Phoenix, AZ 85082
            Number Street City State Zip Code                           As ofthe date you file, the claim is: Check all thatapply
            Who incurred the debt? Check one.

                Debtor 1 only                                           C-l Contingent
            D Debtor2 only                                                  Unliquidated
            D Debtor1 andDebtor2 only                                   D Disputed
            D Atleastoneofthedebtorsandanother                          Type of NONPRIORITY unsecured claim:

            D Check ifthis claim is fora community                      D Studentloans
            debt
                                                                            Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                             report as priority claims
                No                                                      D Debtsto pension or profit-sharing plans, andothersimilardebts
            D Yes                                                           Other Specify CREDIT/SEVERAL ACCOUNTS

 4.3
 4          SPEEDY CASH                                                 Last4 digitsofaccountnumber XXXX                                                            $600.00
            Nonpriority Creditor's Name
           3611 N. RIDGE RD.                                            When was the debt incurred?           2019
           Wichita, KS 67205
            Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                            D Contingent
           D Debtor2 only                                                   Unliquidated
           D Debtor 1 and Debtor2 only                                  D Disputed
           D Atleastoneofthedebtorsandanother                           Type of NONPRIORITY unsecured claim:

           D Check ifthis claim is for a community                      D Student loans
           debt
                                                                        D Obligationsarisingoutofa separation agreementordivorcethatyoudidnot
           Is the claim subjectto offset?                               report as priority claims
               No                                                       D Debtsto pension or profit-sharing plans, andother similardebts
           D Yes                                                           Other.Specify CREDIT




Official Form 106 E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 12 of 15
Software Copyright (c) 1996-201 9 Best Case, LLC - www. bestcase. com
                                                                                                                                                            Best Case Bankrupicy
             Case 2:19-bk-11660-DPC                                 Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                                          Desc
                                                                    Main Document    Page 22 of 41
  Debtor 1 ALEXIWILLIAMS                                                                                 Case number (ifknown)

  4.3
  5         UC HEALTH EMERGENCYROOM                                   Last4 digits of account number       XXXX                                               $3, 500. 00
            Nonpriority Creditor's Name
            C/0 COLLECTIONCENTER                                     When was the debt incurred?           2019
            WYOMING
            P.O. BOX 4000
            Rawlins, WY 82301-0479
            Number Street City State Zip Code                        As of the dateyou file, the claim is: Check all thatapply
            Who incurred the debt? Check one.

                  Debtor 1 only                                       D Contingent
            D Debtor 2 only                                              Unliquidated
            D Debtor1 andDebtor2 only                                 D Disputed
            D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

            D Checkifthisclaimisfora community                       D Student loans
           debt                                                      D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                          report as priority claims
               No                                                    D Debtsto pension orprofit-sharing plans, andothersimilardebts
            D Yes                                                        Other Specify CREDIT/MORETHANONEACCOUNT

 4.3       US HEALTH MEMORIAL HEALTH
 6
           SYSTEM                                                    Last4 digitsofaccountnumber XXXX                                                           $400. 00
           Nonpriority Creditor's Name
           C/0 CREDITSERVICECO                                       When was the debt incurred?           2019
           P.O. BOX 1120
           Colorado Springs, CO 80901
           Number Street City State Zip Code                         As ofthe dateyou file, the claim is: Checkall thatapply
           Who incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
           D Debtor 2 only                                               Unliquidated
           D Debtor1 andDebtor2 only                                 D Disputed
           D At leastone ofthe debtorsandanother                     Type of NONPRIORITYunsecured claim:
           D Checkifthisclaimis fora community                       D Student loans
           debt                                                      D Obligations arising outofa separation agreement ordivorce thatyou didnot
           Is the claim subject to offset?                           report as priority claims
               No                                                    D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                         Other. Specify CREDIT

 4.3
 7         Wells Fargo Card Services                                 Last4 digits ofaccountnumber XXXX                                                       $1, 300. 00
           Nonpriority Creditor's Name
           P. O. Box 14517                                           When was the debt incurred?           2019
           Des Moines, IA 50306
           Number Street City State Zip Code                         As of the date you file, the claim is: Checkall thatapply
           Who incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
           D Debtor2 only                                               Unliquidated
           D Debtor1 andDebtor2 only                                 D Disputed
           D At leastoneofthedebtorsandanother                       Type of NONPRIORITY unsecured claim:

           D Checkifthisclaimisfora community                        D Studentloans
           debt
                                                                        Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims
              No                                                     D Debtstopensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                        Other. Specify CREDIT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 15
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                      Best Case Bankruptcy
            Case 2:19-bk-11660-DPC                               Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                                         Desc
                                                                 Main Document    Page 23 of 41
  Debtor 1 ALEXIWILLIAMS                                                                                   Case number (ifknown)

  4.3
             WHITE TANKS ANIMAL HOSPITAL                             Last4 digitsofaccountnumber XXXX                                                               $900. 00
             Nonpriority Creditor's Name
             16578 WEST GREENWAY RD #215                             When was the debt incurred?             2019
             Surprise, AZ 85388
             Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

                   Debtor 1 only                                      D Contingent
             D Debtor 2 only                                             Unliquidated
             D Debtor1 andDebtor2 only                               D Disputed
             D At leastone ofthe debtorsandanother                   Type of NONPRIORITY unsecured claim:

             D Checkifthisclaimis fora community                     D Student loans
             debt                                                                       rising out of a separation agreement or divorce that vou did not
             Is the claim subject to offset?                         report as priority claims
                No                                                   D Debtsto pensionorprofit-sharingplans,andothersimilardebts
             D Yes                                                       Other. Specify CREDIT

 4.3
 9          WINDMILLAPARTMENTS                                       Last4 digits of account number          XXXX                                               $1, 200. 00
            Nonpriority Creditor's Name
            4165 LACY LANE                                           When was the debt incurred?             2019
            Colorado Springs, CO 80916
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                Debtor 1 only                                        D Contingent
            D Debtor2 only                                               Unliquidated
            D Debtor1 andDebtor2 only                                D Disputed
            D At least one of the debtors and another                Type of NONPRIORIPCunsecured claim:
            D Checkifthisclaimisfora community                       D Student loans
            debt                                                     D Obligations arising outofa separation agreement ordivorce thatyou did not
            Is the claim subject to offset?                          report as priority claims
                No                                                   D Debtsto pension orprofit-sharing plans, andothersimilardebts
            D Yes                                                        Other. Specify CREDIT

 4.4
 0          ZEBIT                                                    Last 4 digits of account number        XXXX                                                   $800.00
            Nonpriority Creditor's Name
            9530 TOWNE CENTER DR, STE 200                            When was the debt incurred?            2019
            San Diego, CA 92121
            Number Street City State Zip Code                        As of the dateyou file, the claim is: Checkall that apply
            Who incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
            D Debtor2 only                                               Unliquidated

            D Debtor1 andDebtor2 only                                D Disputed
            D At leastoneofthedebtorsandanother                      Type of NONPRIORITYunsecured claim:

            D Checkifthisclaimisfora community                       D Student loans
            debt                                                     D Obligations arising out ofa separation agreement ordivorcethatyou did not
            Is the claim subject to offset?                          report as priority claims
               No                                                    D Debtsto pension orprofit-sharing plans, andothersimilardebts
            D Yes                                                       Other Specify CREDIT

 Part3: ListOthersto Be NotifiedAbouta DebtThatYouAlready Listed
5"^s?_tt'. ?s. ?ag-e.?nlyjfyou haY?othereto be notified aboutyourbankruptcy, fora^debt. that^you already listed in Parts 1 or2. Forexample, ifa collection agency
  js tryingto collectfromyoufora debtyouoweto someoneelse,listtheoriginalcreditorin Parts 1 or2,thenlistthecollectionagencyhere.Similarly,ifyou
     have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here.
     notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 Part         Add the Amounts for Each Type of Unsecured Claim

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 14 of 15
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                         Best Case Bankruptcy
             Case 2:19-bk-11660-DPC                              Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                                            Desc
                                                                 Main Document    Page 24 of 41
  Debtor 1 ALEXIWILLIAMS                                                                                 Case number (ifknown)

 6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U. S. C. §159. Add the amounts for each
    type of unsecured claim.

                                                                                                                           Total Claim
                         6a.   Domestic support obligations                                                6a.     $                      0. 00
          Total
       claims
   from Part 1           6b.   Taxes and certain other debts you owe the government                        6b.     $                      0.00
                         6c    Claims for death or personal injury white you were intoxicated              6c.     $                      0. 00
                         6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.     $                      0.00

                         6e.   Total Priority. Add lines 6a through 6d.                                    6e.     $                      0. 00

                                                                                                                           Total Claim
                         6f.   Student loans                                                               6f.     $                12,900.00
          Total
       claims
   from Part 2           6g. Obligations arising out of a separation agreement or divorce that
                               you did not report as priority claims                                      sg.      $                      0.00
                         6h.   Debts to pension or profit-sharing plans, and other similar debts          6h.      $                      0. 00
                         6i.   Other. Add all other nonpriority unsecured claims. Write that amount       6i.
                               here.                                                                               $                41, 600. 00

                         6j.   Total Nonpriority.Add lines 6f through 6i.                                 6j.      $                54, 500.00




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 15 of 15
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com
                                                                                                                                                  Best Case Bankruptcy
             Case 2:19-bk-11660-DPC                               Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                                  Desc
                                                                  Main Document    Page 25 of 41
  Fill in this information to identify your case:

  Debtor 1                 ALEXIWILLIAMS
                            First Name                         Middle Name             Last Name

  Debtor 2
  (Spouse if, filing)      First Name                          Middle Name             Last Name


  United States Bankruptcy Courtforthe:                 DISTRICTOFARIZONA

  Case number
  (if known)
                                                                                                                                 D Check if this is an
                                                                                                                                   amended filing


 Official Form 106G
 Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
 Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
 additional pages, write your name and case number (if known).

 1.      Do you have any executory contracts or unexpired leases?
               No. Checkthis boxandfile thisformwith thecourtwithyourotherschedules. You have nothingelseto reporton thisform.
         D Yes.FillinalloftheinformationbelowevenifthecontactsofleasesarelistedonScheduleA/B:Property(OfficialForm106A/B).
 2. Listseparatelyeachpersonorcompanywithwhomyou havethecontractor lease.Thenstatewhateachcontractorleaseisfor(for
    example,rent, vehiclelease,cell phone).Seetheinstructionsforthisforminthe instructionbookletformoreexamplesofexecutorycontracts
         and unexpired leases.


          Person or company with whomyou havethe contract or lease                       Statewhatthe contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
   2.1
           Name


           Number       Street


           City                                      State                  ZIP Code
   2.2
           Name



           Number       Street


           City                                     State                   ZIPCode
  2.3
           Name



           Number       Street


           City                                     State                   ZIPCode
  2.4
           Name



          Number        Street


          City                                      State                   ZIP Code
  2.5
          Name



          Number        Street


          City                                      State                   ZIPCode




Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com
                                                                                                                                            Best Case Bankruptcy
               Case 2:19-bk-11660-DPC                             Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                            Desc
                                                                  Main Document    Page 26 of 41
  Fill in this information to identify your case:
               1                ALEXIWILLIAMS
                                First Name                           Middle Name        Last Name

  Debtor 2
  (Spouse if, filing)           First Name                           Middle Name        Last Name


  United States Bankruptcy Court for the:                    DISTRICT OF ARIZONA

  Case number
  (if known)                                                                                                                  D   Check if this is an
                                                                                                                                  amended filing

 Official Form 106H
 Schedule H: Your Codebtors                                                                                                                        12/15

 Codebtore are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
 peoplearefilingtogether, bothareequally responsibleforsupplyingcorrect information. If more space is needed,copythe AdditionalPage,
 fill it out, and numberthe entries in the boxeson the left. AttachtheAdditional Pageto this page. Onthe top ofany Additional Pages,write
 your name and case number (if known). Answer every question.

        1. Doyou have any codebtors? (If you are filing a joint case, do not list eitherspouse as a codebtor

            No
       D Yes

       2.Withinthe last 8 years, haveyou lived in a community property state or territory? (Communityproperty statesandterritoriesinclude
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

            No. Go to line 3.
       D Yes. Didyourspouse,formerspouse,orlegalequivalentlivewithyouatthetime?

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. Listthe person shown
      in line 2 againas a codebtoronly ifthat person is a guarantoror cosigner. Makesureyou have listed the creditoron ScheduleD (Official
       Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
       out Column 2.

                   Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                   Name, Number, Street, City, State and ZIP Code
                                                                                                       Check all schedulesthat apply:

    3.1                                                                                                D Schedule D, line
                   Name
                                                                                                       D Schedule E/F, line
                                                                                                       D Schedule G, line
                   Number
                   City                                      State                      ZIPCode



    3.2                                                                                                D Schedule D, line
                   Name
                                                                                                       D Schedule E/F, line
                                                                                                       D Schedule G, line
                   Number             Street
                   City                                      State                      ZIP Code




Official Form 106H                                                                 Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. conn                                                                       Best Case Bankruptcy
                   Case 2:19-bk-11660-DPC                              Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                     Desc
                                                                       Main Document    Page 27 of 41
  Fill in this information to identify your case:

  Debtor 1                       ALEXIWILLIAMS

  Debtor 2
  (Spouse, if filing)


  United States Bankruptcy Courtfor the: DISTRICTOFARIZONA
  Case number                                                                                      Check if this is:
  (If known)
                                                                                                    D An amended filing
                                                                                                    D A supplementshowingpostpetitionchapter
                                                                                                       13 income as of the following date:
  Official Form 1061                                                                                   MM /DD/YYYY
  Schedule I: Your Income                                                                                                                    12/15
Beascompleteandaccurateas possible. Iftwomarriedpeoplearefilingtogether(Debtor1 andDebtor2), bothare^quaily7esponsible-for
supplyingcorrectinformation.Ifyouaremarriedand notfilingjointly, andyourspouseis livingwithyou, includeinformationaboutyour
spouse.Ifyouareseparatedandyourspouseis notfilingwithyou, donotincludeinformationaboutyourspouse.Ifmorespaceis needed,
attacha separatesheettothisform. Onthetopofanyadditionalpages,writeyournameandcasenumber(ifknown).Answereveryquestion.
 Part 1:                Describe Employment

 1.      Fill in your employment
         information.                                               Debtor 1                              Debtor2 or non-filing spouse
        If you have more than one job,                                    Employed                        D Employed
        attach a separate page with            Employment status
        information about additional                                D Notemployed                         D Notemployed
        employers.
                                               Occupation           RETENTION
        Include part-time, seasonal, or
        self-employed work.                    Employer's name      COX COMMUNICATIONS

        Occupation may include student         Employer's address
        or homemaker, if it applies.


                                               How long employed there?        1 YEAR
 Part 2:                Give Details About Monthly Income

Estimatemonthly incomeasofthedateyoufilethisform. Ifyouhavenothingto reportforanyline,write$0inthespace.Includeyournon-filir
spouse unless you are separated.

Ifyouoryournon-filingspousehavemorethanoneemployer, combinethe informationforall employersforthatpersononthelinesbelow. Ifyouneed
more space, attach a separate sheet to this form.

                                                                                                 For Debtor 1          For Debtor 2 or
                                                                                                                       non-filing spouse

        List monthly gross wages, salary, and commissions (before all payroll
        deductions). Ifnot paid monthly, calculatewhatthe monthlywagewould be.          2. $          2, 752.00        $             N/A

 3.     Estimate and list monthly overtime pay.                                         3. +$              0. 00       .
                                                                                                                           $         N/A
 4.     Calculate gross Income. Add line 2 + line 3.                                    4. I $      2, 752. 00                    N/A
                                                                                                            ^--^ L__L^r:rr




Official Form 1061                                                Schedule I: Your Income
               Case 2:19-bk-11660-DPC                   Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                              Descpage 1
                                                        Main Document      Page 28 of 41
  Debtor 1    ALEXIWILLIAMS                                                                             Case number (if known)



                                                                                                         For Debtor 1             For Debtor 2 or
                                                                                                                                  non-filing spouse
        Copy line 4 here                                                                          4.     $         2, 752.00      T                N/A
  5.    List all payroll deductions:
        5a       Tax, Medicare, and Social Security deductions                                    5a.    $           688. 00      $                N/A
       5b.       Mandatory contributions for retirement plans                                     5b.    $              0. 00     $                N/A
       5c.       Voluntary contributions for retirement plans                                     5c.    $'             0. 00     $                N/A
       5d.       Required repayments of retirement fund loans                                     5d.    $              0.00      $                N/A
       5e.       Insurance                                                                        5e.    $-          180. 00      $                N/A
       5f.       Domesticsupport obligations                                                      5f.    $              0.00      $                N/A
       5g.       Union dues                                                                       5g.    $'             0. 00     $                N/A
       5h.       Other deductions. Specify:                                                       5h.+ $                0.00 +    $                N/A
 6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                             6.    $            868.00       $                N/A
 7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                        7.    $          1,884.00       $                N/A
       List all other income regularly received:
       8a.       Net income from rental property and from operating a business,
                 profession, or farm
              Attach a statementfor each property and businessshowinggross
              receipts, ordinary and necessary business expenses, and the total
              monthly net income.                                                                 8a.                   0.00      $                N/A
       8b.    Interest and dividends                                                              Sb.   $               0.00      $                N/A
       8c.    Family support payments that you, a non-filing spouse, or a dependent
              regularly receive
              Include alimony, spousal support, child support, maintenance, divorce
              settlement, and property settlement.                                            8c.       $               0. 00     $                N/A
       8d.    Unemployment compensation                                                       8d.       $               0. 00     $                N/A
       8e.    Social Security                                                                 8e.       $               0. 00     $                N/A
       8f.    Other government assistance that you regularly receive
              Include cash assistance and the value (if known) of any non-cash assistance
              that you receive, such as food stamps (benefits under the Supplemental
              NutritionAssistance Program) or housing subsidies.
              Specify:                                                                        8f.       $               0.00      $             N/A
       8g.    Pension or retirement income                                                    8g.       $               0.00      $             N/A
       8h.    Other monthly income. Specify:                                                  8h.+ $                    0. 00 +   $             N/A

 9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                               9. $                      o.oo! i$                   N/A

 10. Calculate monthly income. Add line 7 + line 9.                                         10.               1, 884. 00 +!$           N/A =|$           1, 884. 00
     Add the entries in line 10 for Debtor 1 and Debtor2 or non-filing spouse.
 11 State all other regular contributions to the expenses that you list in Schedule J.
       Includecontributionsfrom an unmarried partner, members ofyour household,yourdependents,your roommates, and
       other friends or relatives.
       Do not include anyamountsalreadyincludedin lines2-10or amountsthatare not availableto payexpenseslisted in ScheduleJ.
       Specify:                                                                                                                         11.   +$             0.00

 12. Addtheamountinthe lastcolumnofline 10totheamountin line 11. Theresultisthecombinedmonthlyincome.
       Writethatamounton the Summaryof Schedulesand StatisticalSummaryofCertain Liabilitiesand Related Data, if it
       applies                                                                                                                          12. $            1,884.00
                                                                                                                                              Combined
                                                                                                                                              monthly income
 13 Doyou expectan increaseor decreasewithintheyearafteryou filethis form?
                 No.
       D         Yes. Explain:




Official Form 1061                                             Schedule I: Your Income
             Case 2:19-bk-11660-DPC                  Doc 11 Filed  09/12/19 Entered 09/13/19 13:39:04                                              Descpage 2
                                                     Main Document      Page 29 of 41
  Fill in this information to identify your case:

  Debtor1                ALEXIWILLIAMS                                                                  Check if this is:
                                                                                                        a An amended filing
  Debtor 2                                                                                              D A supplement showing postpetition chapter
  (Spouse, if filing)                                                                                         13 expenses as of the following date:

  United States Bankruptcy Courtfor the: DISTRICTOF ARIZONA                                                   MM / DD / YYYY

  Case number
  (If known)



  Official Form 106J
  Schedule J: Your Expenses                                                                                                                             12/15
  Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct
  information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.

                 Describe Your Household
 1           this a "oint case?                                                                                ~                   ----

             No. Go to line 2.
        D Yes. Does Debtor2 live in a separate household?
                  D No
                  D Yes. Debtor 2 must file Official Form 1 Q6J-2, Expenses for Separate Household of Debtor 2.
 2.     Do you have dependents? [] NO
        DonotNstDebtor1 and                 Yes. F"loutthisinformationfor        Dependent'srelationshipto         Dependent's      Doesdependent
        Debtor2.                             ' ~~' eachdependent..............   Debtor1 or Debtor2                age              livewithyou?
        Do not state the                                                                                                            D No
       dependents names.                                                         Son                               9 MONTHS              Yes
                                                                                                                                    D No
                                                                                                                                    D Yes
                                                                                                                                    D No
                                                                                                                                    D Yes
                                                                                                                                    D No
                                                                                                                                    D Yes
 3     Doyourexpensesinclude ^
       expenses of people other than
       yourselfandyourdependents? u Yes
                EstimateYour Ongoing Monthly Expenses
 Estimate yourexpenses as ofyour bankruptcy filing date unless you are using^this form asa suppiementmTChapteM3-case-to7eporT
 expenses as of a date after the bankruptcy is filed. Ifthis is a supplemental Schedule J, check the box atthe top ofthe form and fill in the
 applicable date.

 Includeexpenses paidforwith non-cashgovernmentassistanceifyou know
 the value of such assistance and have included it on Schedule I: Your Income
 (Official Form 1061.)                                                                                                   Your expenses

 4.    The rental or home ownershipexpensesforyour residence. Includefirstmortgage
       payments and any rent for the ground or lot.                                                    4. $                              900.00

       If not included in line 4:

       4a.     Real estate taxes                                                                      4a. $                                 0. 00
       4b.     Property, homeowner's, or renter's insurance                                           4b. $                                 0.00
       4c.     Home maintenance, repair, and upkeep expenses                                          4c. $                                 0.00
      4d.      Homeowner's association or condominium dues                                            4d. $                                 0.00
5. Additional mortgage payments for your residence, such as home equity loans                          5. $                                0.00



Official Form 106J                                                  ScheduleJ: Your Expenses                                                          page 1
          Case 2:19-bk-11660-DPC                        Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                                        Desc
                                                        Main Document    Page 30 of 41
  Debtor 1      ALEXI WILLIAMS                                                                Case number (if known)

  6.    Utilities:
        6a. Electricity, heat, natural gas                                                         6a. $                     300.00
        6b. Water, sewer, garbage collection                                                       6b. $                     100.00
        6c. Telephone, cell phone, Internet, satellite, and cable services                         6c. $                     100.00
        6d. Other. Specify:                                                                        60. $                       0.00
  7.    Food and housekeeping supplies                                                              7. $                    400.00
  8.    Childcare and children's education costs                                                    8. S                       0. 00
  9.    Clothing, laundry, and dry cleaning                                                         9. $                       0.00
  10. Personal care products and services                                                          10. $                       0.00
  11. Medical and dental expenses                                                                  11. $                       0.00
  12. Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                                 12.                      300.00
  13 Entertainment, clubs, recreation, newspapers, magazines, and books                            13.                         0. 00
  14. Charitablecontributions and religious donations                                              14.                         0.00
  15. Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                        15a.                          0. 00
        15b.   Health insurance                                                                  15b.                          0.00
        15c.   Vehicle insurance                                                                 15c.                       243.00
        15d. Other insurance. Specify:                                                           15d.                          0.00
  16. Taxes. Do not include taxes deducted from your pay or included InTnes-4 6r-207
       Specify:                                                                                    16. $                       0. 00
 17. Installment or lease payments:
       17a. Car payments for Vehicle 1                                                           17a. $                     557.00
       17b. Car payments for Vehicle 2                                                           17b. $                        0. 00
       17c. Other. Specify:                                                                      17c. $                        0.00
       17d. Other. Specify:                   -------.-----                                      17d. $                        0.00
 18. Your payments ofalimony, maintenance,andsupportthatyou did noFreport^
       deducted from your pay on line 5, Schedule I, Your Income (Official Form 1061).             18.                         0.00
 19.   Otherpaymentsyou maketo support others whodo not live withyou.                                                          0.00
       Specify:                                                                                    19.
 20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedu/e/; Your Income.
       20a. Mortgageson other property                                                      20a. $                            0.00
       20b. Real estate taxes                                                               20b. $                            0.00
       20c. Property, homeowner's, or renter's insurance                                    20c. $                            0. 00
       20d. Maintenance, repair, and upkeep expenses                                        20d. $                            0. 00
       20e. Homeowner's association or condominium dues                                          20e. $                       0.00
 21    Other: Specify:                                                                            21. +$                      0. 00
 22. Calculate your monthly expenses
       22a. Add lines 4 through 21.                                                                                    2, 900.00
       22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2
       22c. Add line 22a and 22b. The result is your monthly expenses.                                                 2, 900. 00
 23. Calculate your monthly net income.
     23a. Copy line 12 (your combined monthly income) from Schedule I.                           23a. $                  1, 884. 00
       23b. Copy your monthly expenses from line 22c above.                                      23b. -$                 2, 900. 00
       23c. Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                               23c. i $               -1,016.00

 24. Doyouexpectan increaseordecreasein yourexpenseswithintheyearafteryoufilethisform?
       Forexample, doyouexpecttofinishpayingforyourcarloanwithintheyearor doyouexpectyour mortgagepaymentto ir
       modificationto the terms ofyour mortgage?
         No.
       D Yes.            i Explain her




Official Form 106J                                            Schedule J: Your Expenses                                                page 2
         Case 2:19-bk-11660-DPC                    Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                            Desc
                                                   Main Document    Page 31 of 41
  Fill in this information to identify your case:

  Debtor 1                  ALEXIWILLIAMS
                            First Name                         Middle Name             Last Name

  Debtor 2
  (Spouse if, filing)       First Name                         Middle Name             Last Name


  United States Bankruptcy Court for the:               DISTRICT OF ARIZONA

  Case number
  (if known)
                                                                                                                                     d Check if this is an
                                                                                                                                       amended filing



 Official Form 106Dec
 Declaration About an Individual Debtor's Schedules                                                                                                          12/15

 Iftwo married people arefilingtogether, bothareequally responsibleforsupplyingcorrect information.
 Youmustfilethisformwheneveryoufile bankruptcyschedulesoramendedschedules.Makinga falsestatement, concealingproperty, or
 obtainingmoney or property by fraud in connectionwith a bankruptcy casecan result in fines upto $250,000,or ir
 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                     Sign Below


         Didyou pay or agreeto pay someonewho is NOTan attorney to helpyoufill out bankruptcyforms?
         D      No

                Yes Name of person            SHERI A. BARRIOS                                                    Attach Bankruptcy Petition Preparer's Notice,
                                                                                                                  Declaration, and Signature (Official Form 119)


       Underpenalty of perjury, I declarethat I have readthe summary andschedulesfiledwith this declarationand
       that they are true and correct.


               ALEXIWILLIAMS                                                              Signature of Debtor 2
               Signature of Debtor 1

               Date September 6, 2019                                                     Date




Official Form 106Dec                                         Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com
                                                                                                                                                 Best Case Bankruptcy




               Case 2:19-bk-11660-DPC                            Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                                  Desc
                                                                 Main Document    Page 32 of 41
   Fill in this information to identify your case:

                             ALEXIWILLIAMS
                             First Name                          Middle Name                   Last Name

  Debtor 2
  (Spouse if, filing)        First Name                          Middle Name                   Last Name


  United States Bankruptcy Court for the:                 DISTRICT OF ARIZONA

  Case number
  (if known)
                                                                                                                                               d Check if this is an
                                                                                                                                                 amended filing


 Official Form 107
 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                     4/19
 Beascompleteandaccurateaspossible. Iftwomarriedpeoplearefilingtogether,bothareequally responsibleforsupplyingcorrect
 information. Ifmorespaceis needed,attacha separatesheettothisform. Onthetopofanyadditionalpages,writeyoiirnameandcase
 number (if known). Answerevery question.
  Part 1:        Give Details About Your Marital Status and Where You Lived Before

 1.    What is your current marital status?

        D      Married
               Not married


 2.    Duringthe last 3 years, haveyou lived anywhereotherthanwhereyou live now?
       D       No
               Yes. Listall ofthe placesyou lived in the last3 years. Do not includewhereyou live now.
         Debtor 1 PriorAddress:                                         Dates Debtor
                                                                               Debtor11          Debtor2 PriorAddress:                                Dates Debtor 2
                                                                        lived there                                                                   lived there
        16630 WEST POST DRIVE                                           From-To:                 D Sameas Debtor 1                                    D Sameas Debtor 1
        Surprise, AZ 85388                                              9-2017-9-2018                                                                 From-To:




^-^yv!t.h!^th?J?st8 y,ea,re'.d.idyoueverlivewitha spouseorlegalequivalentina communitypropertystateorterritory?(Communityproperty
statesandterritoriesincludeArizona,California,Idaho,Louisiana,Nevada,NewMexico,PuertoRico,Texas,WashingtonandWisconsin.)
               No
       D Yes. Make sure you fill out Schedule H: YourCodebtors (Official Form 106H).
 Part 2         Explain the Sources of Your Income


4" ?:',?,Y?u"-h.?y^anyincomefromemploymentorfrom operatinga businessduringthisyearorthetwopreviouscalendaryears?
      Fill in thetotal amountof incomeyou receivedfromalljobs and all businesses, includingpart-time activities.'
       Ifyouarefilinga jointcaseandyouhaveincomethatyou receivetogether, listit onlyonceunderDebtor1.
       D       No
               Yes. Fill in the details.

                                                      Debtor 1                                                         Debtor 2
                                                      Sources of income                   Gross income                 Sources of income             Gross income
                                                      Check all that apply.               (before deductions and       Check all that apply.         (before deductions
                                                                                          exclusions)                                                and exclusions)
 FromJanuary 1 of currentyearuntil            ""'         ^^^ ^^^, ^,,                               $29, 475. 00      D Wages, commissions,
 thedateyo"uj filedfo7bankrj u7tcyu                   bonwSsest'ipcsommissions'                                        bonuses, tips

                                                      D Operatinga business                                            D Operatinga business
Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 1
Software Copyright (c) 1996-201 9 Best Case, LLC - www. bestcase. com
                                                                                                                                                          Best Case Bankruptcy
               Case 2:19-bk-11660-DPC                               Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                                         Desc
                                                                    Main Document    Page 33 of 41
   Debtor 1      ALEXIWILLIAMS                                                                                 Case number {ifknown)



                                                     Debtor 1                                                        Debtor 2
                                                     Sources of income                  Gross income                 Sources of income              Gross income
                                                     Check all that apply.              (before deductions and       Check all that apply.         (before deductions
                                                                                        exclusions)                                                and exclusions)

  For last calendar year:                              Wages, commissions,                         $52, 000. 00      D Wages,commissions,
  (January 1 to December 31, 2018)                                                                                   bonuses, tips
                                                     bonuses, tips
                                                     D Operatinga business                                           D Operating a business

  For the calendar year before that:                   Wages, commissions,                         $28,000.00        a Wages,commissions,
  (January 1 to December 31, 2017)                                                                                   bonuses, tips
                                                     bonuses, tips
                                                     D Operatinga business                                           D Operating a business


 5.    Did you receive any other income during this year or the two previous calendar years?
       Includeincomeregardlessofwhetherthatincomeistaxable.Examplesofotherincomearealimony;childsupport;SocialSecurity,unemployment,
       and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
       winnings. Ifyou are filing a joint case and you have income that you received together, list it only once under Debtor 1

       Listeachsource andthe gross incomefrom each sourceseparately. Do not includeincomethatyou listed in line 4
              No
       D      Yes. Fill in the details.

                                                    Debtor 1                                                         Debtor 2
                                                    Sources of income                   Gross income from            Sources of income             Gross income
                                                    Describe below.                     each source                  Describe below.               (before deductions
                                                                                        (before deductions and                                     and exclusions)
                                                                                        exclusions)

  Part3:       ListCertain PaymentsYpyJVIadeBeforeYou Filedfor Bankruptcy
6.     Are either Debtor 1 's or Debtor 2's debts primarily consumer debts?
       D No. NeitherDebtor1 norDebtor2 hasprimarilyconsumerdebts.Consumerdebtsaredefinedin11U.S.C.§ 101(8)as"incurredbyan
                     individual primarily for a personal, family, or household purpose."

                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6, 825* or more?
                      1-1 No.       Go to line 7.
                          Yes       Listbeloweach creditorto whomyou paida total of$6, 825*ormore in oneor more payments andthetotal amount you
                                    paidthatcreditor.Donot includepaymentsfordomesticsupportobligations,suchaschildsupportandalimony.Also,do
                                    not include payments to an attorney for this bankruptcy case.
                      * Subjectto adjustmenton4/01/22andevery3 yearsafterthatforcasesfiledon orafterthedateofadjustment.
             Yes Debtor 1 or Debtor 2 or both have primarily consumer debts.
                     Duringthe 90daysbeforeyou filedfor bankruptcy, didyou payanycreditora total of$600or more?

                          No.       Go to line 7.
                          Yes       Listbeloweachcreditortowhomyoupaida totalof$600ormoreandthetotalamountyou paidthatcreditor. Donot
                                    includepaymentsfordomesticsupportobiigations,suchaschildsupportandalimony.Also,' do notincludepaymentsto an
                                    attorney for this bankruptcy case.


       Creditor's Name and Address                                   Dates of payment          Total amount         Amount you         Was this payment for.
                                                                                                        paid            still owe




Official Form 107                                      Statementof FinancialAffairsfor IndividualsFilingfor Bankruptcy                                             page 2
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com
                                                                                                                                                      Best Case Bankruptcy
            Case 2:19-bk-11660-DPC                               Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                                       Desc
                                                                 Main Document    Page 34 of 41
  Debtor 1        ALEXIWILLIAMS                                                                                 Case number (ifknown}



        Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
        Insidersincludeyour relatives; any generalpartners; relatives ofanygeneralpartners; partnershipsofWhichyou area generalpartner;corporations
        ofwhich you are an officer, director, person in control, or owner of20% or more oftheir voting securities; and any managing agent, including one for
        a businessyou operate as a sole proprietor. 11 U.S.C. § 101. Include paymentsfordomesticsupportobligations, such as childsupport and"
        alimony.

              No
        D     Yes. List all payments to an insider.
         Insider's Name and Address                                    Dates of payment          Total amount          Amount you       Reason for this payment
                                                                                                           paid            still owe

       Within 1 yearbeforeyou filedfor bankruptcy, did you makeany payments or transferany property on accountof a debtthat benefitedan
       insider?
       Includepayments on debts guaranteed or cosigned by an insider.

              No
       D Yes. Listall paymentsto an insider
        Insider's Name and Address                                     Dates of payment         Total amount          Amount you        Reason for this payment
                                                                                                           paid            still owe    Include creditor's name

  Part4:       Identify Legal Actiqns^Reppssessions, and Foreclosures

 9. Within1 yearbeforeyoufiledfor bankruptcy,wereyoua party in anylawsuit,courtaction,oradministrativeproceeding?
    Listall suchmatters, includingpersonalinjurycases,smallclaimsactions,divorces,collectionsuits, paternityactions,supportorcustody
       modifications, and contract disputes.

       D      No
             Yes. Fill in the details.
        Case title                                                     Nature of the case      Court or agency                          Status of the case
        Case number
        PC WINDMILL, LLC                                               CIVIL                   AGUA FRIA JUSTICE                        D Pending
        CC2019-158022                                                                          COURT                                    D On appeal
                                                                                               10420 W. VAN BURN ST.                    D Concluded
                                                                                               Avondale, AZ 85323


 1 ° y^ithi.n 1.y?al"beforeyoufiledforbankruptcy,wasanyofyourproperty repossessed,foreclosed,garnished,attached,seized,orlevied?
       Check all that apply and fill in the details below'                     -...            -.                 -   ^ ^--., "-. -.. -_, --.. -_, "."",

             No. Goto line 11.
       D     Yes. Fill in the information below.
        Creditor Name and Address                                      Describe the Property                                    Date                         Value of the
                                                                                                                                                                property
                                                                       Explain what happened

11 Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution,;
      accounts or refuse to make a payment becauseyou owed a debt?
             No
      D      Yes. Fill in the details.
       CreditorNameand Address                                         Describethe actionthe creditortook                       Dateactionwas                     Amount
                                                                                                                                taken

12. Within1 yearbeforeyoufiledforbankruptcy,wasanyofyourpropertyinthepossessionofanassigneeforthebenefitofcreditors, a
      court-appointed receiver, a custodian, or anotherofficial7                                                                 »------.-.. --. -.-. _,
             No
      D      Yes




Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com
                                                                                                                                                        Best Case Bankruptcy
            Case 2:19-bk-11660-DPC                                Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                                        Desc
                                                                  Main Document    Page 35 of 41
   Debtor 1        ALEXIWILLIAMS                                                                             Case number (if known)



  Part 5:       List Certain Gifts and Contributions

 13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
              No
       D Yes. Fill in the detailsforeachgift.
        Gifts with a total value of more than $600                    Describe the gifts                                      Dates you gave                  Value
        per person                                                                                                            the gifts
        Person to Whom You Gave the Gift and
        Address:

 14. Within2 years beforeyou filedfor bankruptcy, didyou giveany gifts or contributionswitha total value of more than $600to any charity?
              No
       D Yes. Fill in the detailsforeachgiftorcontribution.
       Gifts or contributions to charitiesthat total      Describewhatyou contributed                                         Datesyou
                                                                                                                              Dates you                       Value
        more than $600                                                                                                        contributed
        Charity's Name
        Address (Number,Street,City, StateandZIPCode)

  Part 6:      List Certain Losses


 15. Within1 yearbeforeyou filedfor bankruptcy or sinceyou filedfor bankruptcy, didyou loseanything becauseoftheft, fire, otherdisaster,
       or gambling?

              No
       D      Yes. Fill in the details.
        Describe the property you lost and                   Describe any insurance coverage for the loss                     Date of your      Value of property
        how the loss occurred                                                                                                 loss                           lost
                                                             Includethe amount that insurance has paid. List pending
                                                             insurance claims on line 33 of ScheduleA/B: Property.
  Part 7-     j-ist Certain Paymente or Transfers

 16. Within1 yearbeforeyoufiledforbankruptcy,didyouoranyoneelseactingonyourbehalfpayortransferanypropertytoanyoneyou
       consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Includeanyattorneys, bankruptcypetitionpreparers,orcreditcounselingagenciesforservicesrequiredinyourbankruptcy.
       D     No
             Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment             Amount of
       Address                                                       transferred                                              or transfer was           payment
        Email or website address                                                                                              made
        Person Who Made the Payment, if Not You
       SHERI A. BARRIOS                                              CASH                                                     9-5-2019                    $200. 00
       723 W. POLKST.
       Phoenix, AZ 85007
       sheridocprep@gmail. com


17 Within1 yearbeforeyoufiledforbankruptcy,didyouoranyoneelseactingonyourbehalfpayortransferanypropertyto anyonewho
      promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16."

            No
      D     Yes. Fill in the details.
       Person Who Was Paid                                           Descriptionand value of any property                     Date payment            Amount of
       Address                                                       transferred                                              or transfer was          payment
                                                                                                                              made




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com
                                                                                                                                                 Best Case Bankruptcy

            Case 2:19-bk-11660-DPC                              Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                                   Desc
                                                                Main Document    Page 36 of 41
  Debtor 1        ALEXIWILLIAMS                                                                                    Case number (if known)



 18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
       transferred in the ordinary course of your business or financial affairs?
       Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
       include gifts and transfers that you have already listed on this statement.
                No
       D        Yes. Fill in the details.
        Person Who Received Transfer                                    Description and value of                      Describe any property or            Date transfer was
        Address                                                         property transferred                          payments received or debts          made
                                                                                                                      paid in exchange
        Person's relationship to you

 19 Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device ofwhich you are a
       beneficiary? (These are often called asset-protection devices.)
             No
       D     Yes. Fill in the details.
        Name of trust                                                   Description and value of the property transferred                                 Date Transfer was
                                                                                                                                                          made

  Part8:         ListofCertain FinancialAccoynts,JnstjTimente^Saf^
 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
       sold, moved, or transferred?
       Include checking savings, money market, or otherfinancial accounts; certificates of deposit; shares in banks, credit unions, brokerage
       houses, pension funds, cooperatives, associations, and other financial institutions.
             No
       D     Yes. Fill in the details.
        Name of Financial Institution and                          Last 4 digits of              Type of account or           Date account was                   Last balance
        Address (Number, Street, City, StateandZIP                 account number                instrument                   closed, sold,                before closing or
        Code)
                                                                                                                              moved, or                                transfer
                                                                                                                              transferred

21 Doyou nowhave,ordidyou havewithin1 yearbeforeyoufiledfor bankruptcy,anysafedepositboxorotherdepositoryforsecurities,
      cash, or other valuables?                                                '             .                -   -    .               -    -----_-^-. -_.,. _. ____.... ",

             No
       D     Yes. Fill in the details.
        Name of Financial Institution                                  Who else had access to it?                 Describe the contents                     Do you stilt
       Address (Number, Street, City, State andZIPCode)                Address (Number, Street, City,                                                       have it?
                                                                       State andZIPCode)

22. Haveyoustored property in a storageunitor placeotherthanyourhomewithin1 yearbeforeyoufiledforbankruptcy?
            No
      D     Yes. Fill in the details.
       Name of Storage Facility                                        Who else has or had access                 Describe the contents                     Do you still
       Address (Number,Street,City,StateandZIPCode)                    to it?                                                                               have it?
                                                                       Address (Number,Street, City,
                                                                       State and ZIP Code)

 Part 9:        Identify Property You Hojd or Control for Someone Else

23. Doyou hold or control any property that someone else owns? Includeany property you borrowed from, are storing for, or hold in trust
      for someone.

            No
      D     Yes. Fill in the details.
       Owner's Name                                                    Where is the property?                     Describethe property                                   Value
       Address (Number, Street, City, State and ZIPCode)               (Number, Street, City, State and ZIP
                                                                       Code)

 Part 10: Give Details About Environmental Information

Forthe purpose of Part10,the followingdefinitionsapply:

      Environmentallawmeansanyfederal,state,or localstatuteorregulationconcerningpollution, contamination,releasesof hazardousor
OfficialForm 107                    Statement ofFinancialAffaireforIndividuals FilingforBankruptcy                          page 5
SoftwareCopyright (c) 1996-2019 Best Case, LLC- www.bestcase.com                                                                                             Best Case Bankruptcy

            Case 2:19-bk-11660-DPC                            Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                                                 Desc
                                                              Main Document    Page 37 of 41
   Debtor 1        ALEXIWILLIAMS                                                                             Case number (if known}



       toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
        regulations controlling the cleanup of these substances, wastes, or material.
        Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
       to own, operate, or utilize it, including disposal sites.
       Hazardousmaterialmeansanythinganenvironmental lawdefinesasa hazardouswaste,hazardoussubstance,toxicsubstance,
       hazardous material, pollutant, contaminant, or similar term.

 Reportall notices, releases, and proceedingsthatyou knowabout, regardless ofwhenthey occurred.
 24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

              No
       D      Yes. Fill in the details.
        Name of site                                              Governmental unit                             Environmental law, if you          Date of notice
        Address (Number, Street, City, State andZIPCode)          Address (Number, Street, City, State and      know it
                                                                  ZIPCode)

 25. Have you notified any governmental unit of any release of hazardous material?

              No
       D Yes. Fill in the details.
        Name of site                                              Governmental unit                             Environmental law, if you         Date of notice
        Address (Number. Street. City, State andZIPCode)          Address (Number, Street, City, State and      know it
                                                                  ZIP Code)

 26. Have you been a party in anyjudicial or administrative proceeding under any environmental law? Include settlements and orders.
              No
       D    Yes. Fill in the details.
        Case Title                                                Court or agency                            Nature of the case                   Status of the
        Case Number                                               Name                                                                            case
                                                                 Address (Number,Street,City,
                                                                 State and ZIP Code)

  Part 11: Give DetaUs About Your Business or Connections to Any Business

27 Within4 yearsbeforeyoufiledforbankruptcy, didyouowna businessorhaveanyofthefollowing connections toanybusiness?
       D A sole proprietor orself-employed ina trade, profession, orother activity, eitherfull-time orpart-time
       D A memberofa limited liability company (LLC)orlimited liability partnership (LLP)
            D A partner in a partnership
            D An officer, director, ormanaging executive ofa corporation
            a Anownerofatleast5%ofthevotingorequitysecuritiesofa corporation
            No. None of the above applies. Go to Part 12.
      d Yes.Checkall thatapplyaboveandfill in thedetailsbelowforeachbusiness.
      Business Name                         Describe the nature ofthe business                                   Employer Identification number
       Address
       (Number, Street, City, State and ZIPCode)
                                                                                                                 Do not include Social Security number or ITIN.
                                                             Name of accountant or bookkeeper
                                                                                                                 Dates business existed

28. Within 2 years beforeyou filedfor bankruptcy, did you give a financial statement to anyone aboutyour business? Includeall financial
      institutions, creditors, or other parties.

            No
      a Yes. Fill in thedetails below.
      Name                                                   Date Issued
      Address
      (Number, Street, City, State and ZIP Code)

 Part 12: SignBejpw

I have readthe answers on this Statement ofFinancial Affairs andany attachments, and I declare under penalty ofperjury that the answers
OfficialForm107                         Statement ofFinancial AffairsforIndividuals FilingforBankruptcy                              page g
SoftwareCopyright (c) 1996-2019Best Case, LLC-www.bestcase.com
                                                                                                                                                  Best Case Bankruptcy
            Case 2:19-bk-11660-DPC                           Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                                       Desc
                                                             Main Document    Page 38 of 41
  Debtor 1      ALEXIWILLIAMS                                                                             Case number {ifknown)



 are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
 with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
 18 .S.C. §§ 152, 1341, 1519 .and 3571.


  A E I WILLIAMS                                                          Signature of Debtor 2
  Signature of Debtor 1

  Date September 6, 2019                                                  Date

 Didyou attach additionalpagesto YourStatementof FinancialAffairsfor IndividualsFilingfor Bankruptcy(OfficialForm 107)?
     No
 D Yes

 Did you pay or agreeto pay someone who is not an attorney to help you fill out bankruptcy forms?
 D No
     Yes. Name of Person            SHERI A. BARRIOS                 Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form
 119).




Official Form 107                                      Statementof FinancialAffairsforIndividualsFilingfor Bankruptcy                                           page 7
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestoase. com
                                                                                                                                                   Best Case Bankruptcy

            Case 2:19-bk-11660-DPC                              Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                                     Desc
                                                                Main Document    Page 39 of 41
   Fill in this information to identify your case:

                             ALEXI WILLIAMS
                             First Name                          Middle Name"                Last Name

  Debtor 2
  (Spouse if, filing)        First Name                          Middle Name                 Last Name


  United States Bankruptcy Court for the:                 DISTRICT OF ARIZONA

  Case number
  (if known)
                                                                                                                                    D Check if this is an
                                                                                                                                      amended filing



 Official Form 108
 Statement of Intention for Individuals Filin Under Chapter 7                                                                                           12/15

 If you are an individual filing under chapter 7, you must fill out this form if:
     creditors have claims secured by your property, or
     you have leased personal property and the lease has not expired.
 You mustfilethisformwiththecourtwithin30daysafteryoufileyourbankruptcypetitionor bythedatesetforthemeetingofcreditors,
               whicheveris earlier, unlessthe court extendsthe time for cause.You mustalsosend copiesto the creditors and lessors you list
               on the form

 Iftwo married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
               sign and date the form.

 Beas complete andaccurate as possible. Ifmore space is needed, attach a separate sheetto this form. Onthe top ofany additional pages,
               write your name and case number (if known).                                                               -   ---^--.., -. -.. -. r--g-,

  Part 1        List Your Creditors Who Have Secured Claims

 1 Forany creditors thatyou listed in Part 1 ofSchedule D:Creditors WhoHaveClaims Secured by Property (Official Form 106D), fill in the
    information below.
     Identifythecreditorandthepropertythatiscollateral                          Whatdoyouintendtodowiththepropertythat            Didyouclaimtheproperty
                                                                                secures a debt?                                   as exempt on Schedule C?


     Creditor's         American Honda Finance                                  D Surrenderthe property.                          D No
     name:              Corporation                                             D Retainthe propertyand redeem it.
                                                                                                                                       Yes
                                                                                D Retain the property and enter into a
     Description of 2018 HONDA CIVIC                                               ReafRrmation Agreement
     property
                                                                                   Retain the property and [explain]:
    securing debt:                                                               CONTINUE TO MAKE REGULAR
                                                                                PAYMENTS

               Lisryoyr Unexpired Personal Property Leases
^La-n^-"-?!c-p2red.pe.rsonJ!?1ProPertyleasethatyoulistedinScheduleG:ExecutoryContractsandUnexpiredLeases(OfficialForm106G),fill
^^hli-nf^r."1at-io_"_belovv:D,° ".otlistrea!estateleases-Unexpiredleasesareleasesthatarestill ineffect;theleaseperiodhasnotyet'endedl'
You may assume an unexpired personal property lease ifthe trustee does not assume it. 11 U.S.C. § 365(p)(2).
 Describeyour unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:
                                                                                                                             D No
 Description of leased
 Property:
                                                                                                                             D   Yes

 Lessor's name:                                                                                                              D No
 Description of leased
 Property:
                                                                                                                             D Yes


Official Form 108                                          Statementof Intentionfor IndividualsFilingUnderChapter 7                                        page 1
Software Copyright (c) 1996-201 9 Best Case, LLC - www. bestcase. com
                                                                                                                                               Best Case Bankruptcy




               Case 2:19-bk-11660-DPC                               Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                             Desc
                                                                    Main Document    Page 40 of 41
   Debtor 1      ALEXIWILLIAMS                                                                          Case number {if known)



   Lessor's name:                                                                                                                D No
   Description of leased
   Property:                                                                                                                     D Yes

   Lessor's name:                                                                                                                D No
   Description of leased
   Property:                                                                                                                     D Yes

  Lessor's name:
                                                                                                                                 D No
  Description of leased
  Property:                                                                                                                      D Yes

  Lessor's name:                                                                                                                 D No
  Description of leased
  Property:                                                                                                                      D   Yes

  Lessor's name:
                                                                                                                                 D No
  Description of leased
  Property:
                                                                                                                                 D Yes

  Part 3:      Sign Below

 Under penalty of perjury, I declare that I have indicated my intention about any property of my
 propert that is subject to an unexpired lease.


        ALEXI WILLIAMS                                                                    Signature of Debtor 2
        Signature of Debtor 1


        Date         September 6, 2019                                                Date




OfficialForm 108                                          Statement of Intention for Individuals Filing UnderChapter 7                                 page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com
                                                                                                                                           Best Case Bankruptcy



             Case 2:19-bk-11660-DPC                                Doc 11 Filed 09/12/19 Entered 09/13/19 13:39:04                          Desc
                                                                   Main Document    Page 41 of 41
